



Exhibit 10.1
PURCHASE AGREEMENT
by and among
TEA LEAF ACQUISITION CORP.,
as Purchaser
and
CHINA MIST BRANDS, INC.,
as the Seller,
CERTAIN STOCKHOLDERS OF THE SELLER WHO ARE PARTIES HERETO,
Solely for Purposes of Article X, Daniel W. Schweiker and John S. Martinson,
and
Daniel W. Schweiker,
as the Sellers’ Representative
September 9, 2016






147946

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
DEFINITIONS; CONSTRUCTION
1

Section 1.1Definitions    1
Section 1.2Construction    12
Section 1.3Accounting Terms    13
PURCHASE AND SALE
13

Section 2.1Purchase and Sale; Assumed Liabilities; Excluded Liabilities    13
Section 2.2Return of Excluded Assets    17
Section 2.3Allocation of Assets and Liabilities    17
Consideration; ADJUSTMENTS
17

Section 3.1Consideration    17
Section 3.2Closing Payment    18
Section 3.3Working Capital Adjustment    18
Section 3.4Earn-Out    20
Section 3.5Consents and Waivers; Further Assurances    21
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES
22

Section 4.1Organization    23
Section 4.2Authorization    23
Section 4.3Absence of Restrictions and Conflicts    25
Section 4.4Real Property.    26





--------------------------------------------------------------------------------





Section 4.5Title to Assets; Related Matters.    27
Section 4.6Financial Statements    27
Section 4.7No Undisclosed Liabilities    28
Section 4.8Absence of Certain Changes    28
Section 4.9Legal Proceedings    28
Section 4.10Compliance with Law    28
Section 4.11Material Contracts    28
Section 4.12Tax Returns; Taxes    31
Section 4.13Officers and Employees    32
Section 4.14Company Benefit Plans    33
Section 4.15Labor Relations    34
Section 4.16Insurance Policies    34
Section 4.17Environmental Matters    35
Section 4.18Intellectual Property    36
Section 4.19Transactions with Affiliates    36
Section 4.20Undisclosed Payments    37
Section 4.21Customer Relations    37
Section 4.22Supplier Relations    37
Section 4.23Accounts Receivable; Accounts Payable.    37
Section 4.24Licenses.    38
Section 4.25Product and Services Warranties; Warranty Claims    38
Section 4.26Inventories    39


2

--------------------------------------------------------------------------------





Section 4.27Regulatory and Certification Compliance    39
Section 4.28Import/Export    40
Section 4.29Ethical Practices    41
Section 4.30Brokers and Finders    41
Section 4.31Solvency    41
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERs
42

Section 5.1Organization    42
Section 5.2Authorization    42
Section 5.3Absence of Restrictions and Conflicts    42
CERTAIN COVENANTS AND AGREEMENTS
43

Section 6.1Conduct of the Business    43
Section 6.2Inspection and Access to Information    46
Section 6.3Notices of Certain Events    46
Section 6.4Interim Financials    47
Section 6.5No Solicitation of Transactions    47
Section 6.6Reasonable Efforts; Further Assurances; Cooperation    47
Section 6.7Public Announcements    48
Section 6.8Company Benefit Plans and Employment Agreements    48
Section 6.9[RESERVED]    49
Section 6.10Tax Matters    49
Section 6.11Accounts    51


3

--------------------------------------------------------------------------------





Section 6.12Payment of Other Excluded Liabilities    51
Section 6.13Employees and Employee Benefits    51
Section 6.14Confidentiality    53
Section 6.15Use of Names; Dissolution of Tea Packers    53
Conditions to closing
53

Section 7.1Conditions to Obligations of the Purchaser    53
Section 7.2Conditions to Obligations of the Seller Parties    55
CLOSING
56

Section 8.1Closing    56
Section 8.2Seller Parties’ Closing Deliveries    56
Section 8.3Purchaser’s Closing Deliveries    58
TERMINATION
59

Section 9.1Termination    59
Section 9.2Specific Performance and Other Remedies    59
Section 9.3Effect of Termination    60
INDEMNIFICATION
60

Section 10.1Indemnification Obligations of the Seller Parties    60
Section 10.2Indemnification Obligations of Purchaser    60
Section 10.3Indemnification Procedures    61
Section 10.4Claims Period    63


4

--------------------------------------------------------------------------------





Section 10.5Liability Limits    64
Section 10.6Escrow    64
Section 10.7Payment of Claims    65
Section 10.8Exclusive Remedy    65
Section 10.9Fraud or Intentional and Willful Misconduct    65
Section 10.10Tax Treatment of Indemnity Payments    65
Section 10.11[RESERVED]    65
Section 10.12Mitigation; Calculation of Losses    65
MISCELLANEOUS PROVISIONS
66

Section 11.1Notices    66
Section 11.2Schedules and Exhibits    67
Section 11.3Binding Effect; Assignment    67
Section 11.4Amendment; Modification    67
Section 11.5Governing Law    67
Section 11.6Captions    68
Section 11.7Dispute Resolution; Arbitration    68
Section 11.8Ancillary Proceedings    68
Section 11.9Waiver of Jury Trial    68
Section 11.10Attorneys’ Fees    69
Section 11.11Severability    69
Section 11.12Counterparts    69
Section 11.13Third-Party Beneficiary    69


5

--------------------------------------------------------------------------------





Section 11.14Waiver        69
Section 11.15Integration    69
Section 11.16Transaction Costs    69
Section 11.17Sellers’ Representative    70
LIST OF EXHIBITS
Exhibit A    Persons with Knowledge
Exhibit B    Form of Escrow Agreement
Exhibit C    Form of Bill of Sale
Exhibit D    Form of Assumption Agreement
Exhibit E    Form of Assignment of Lease
Exhibit F    Form of Non-Competition Agreement
Exhibit G    Form of Schweiker Consulting LLC Consulting Agreement
Exhibit H    Form of Marburn LLC Consulting Agreement








6

--------------------------------------------------------------------------------






PURCHASE AGREEMENT
This PURCHASE AGREEMENT (this “Agreement”), dated as of September 9, 2016, is
made and entered into by and among Tea Leaf Acquisition Corp., a Delaware
corporation (the “Purchaser”), China Mist Brands, Inc., an Arizona corporation
(“China Mist” or “Seller”), certain stockholders of China Mist executing this
Agreement (the “Party Stockholders” and, together with the Seller, the “Seller
Parties”), solely for purposes of Article X, Daniel W. Schweiker (“Schweiker”)
and John S. Martinson (“Martinson”), individually, and Daniel W. Schweiker, in
his capacity as the Sellers’ Representative. The Purchaser, the Seller and the
Party Stockholders are sometimes individually referred to herein as a “Party”
and collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, the Seller is engaged in the business of manufacturing, processing,
packaging, marketing, distributing and selling tea and related business
activities (the “Business”);
WHEREAS, the Seller owns all right, title and interest in and to all of the
Purchased Assets (as defined below);
WHEREAS, the Purchased Assets constitute substantially all of the assets used or
held for use by the Seller or any of its Affiliates in the conduct of the
Business as conducted as of the date hereof;
WHEREAS, on the terms and subject to the conditions set forth herein, the
Parties desire to enter into this Agreement, pursuant to which, among other
things, the Seller shall sell to the Purchaser, and the Purchaser shall purchase
from the Seller, the Purchased Assets (such transaction, the “Acquisition”); and
WHEREAS, the Parties desire to make certain representations, warranties and
agreements in connection with the Acquisition.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements hereinafter set forth, and
intending to be legally bound hereby, each Party hereby agrees:





--------------------------------------------------------------------------------






Article I
DEFINITIONS; CONSTRUCTION

Section 1.1
    Definitions. The following terms, as used herein, have the following
meanings:
“AAA” has the meaning set forth in Section 11.7.
“Acquisition” has the meaning set forth in the Recitals.
“Action” means any claim, action, suit, inquiry, proceeding, audit or
investigation by or before any Governmental Entity, or any other arbitration,
mediation or similar proceeding.
“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.
“Agreement” has the meaning set forth in the Preamble.
“Allocation Schedule” has the meaning set forth in Section 6.10(c).
“Assignment of Lease” has the meaning set forth in Section 8.2(d).
“Assumed Contracts” has the meaning set forth in Section 2.1(a)(v).
“Assumed Liabilities” has the meaning set forth in Section 2.1(c).
“Assumed Plans” has the meaning set forth in Section 2.1(a).
“Assumption Agreement” has the meaning set forth in Section 8.2(c).
“Balance Sheet” means the unaudited balance sheet of the Seller as of the
Balance Sheet Date included in the Financial Statements.
“Balance Sheet Date” means June 30, 2016.
“Base Amount” has the meaning set forth in Section 3.1.
“Basket” has the meaning set forth in Section 10.5(a).
“Bill of Sale” has the meaning set forth in Section 8.2(b).
“Business” has the meaning set forth in the Recitals.
“Business Day” means any day other than a Saturday, Sunday or a day on which the
Federal Reserve Bank of Dallas is closed.
“Business Records” means all books, records, ledgers and files or other similar
information of the Seller (in any form or medium) related to, used or held for
use in connection with the Business


2

--------------------------------------------------------------------------------





as currently conducted, including all client lists, vendor and supplier lists,
correspondence, mailing lists, revenue records, invoices, advertising materials,
brochures, records of operation, standard forms of documents, manuals of
operations or business procedures, photographs, blueprints, research files and
materials, data books, Company Intellectual Property disclosures and
information, media materials, accounting records and litigation files (but
excluding the organization documents, minute and stock record books and
corporate seals of the Seller and records more than three years old that are
immaterial to the current operation of the Business).
“Cap” has the meaning set forth in Section 10.5(a).
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9607 et seq. and the rules and
regulations promulgated thereunder.
“Change of Control Payments” means the aggregate amount payable (including
“success fees” or bonuses, severance payments, increased payments or benefits,
accelerated vesting and any amounts payable to offset any excise Taxes imposed
under Section 4999 of the Code and any related income Taxes) by Seller (a) to
any third party as a result of the transactions contemplated by this Agreement
or (b) to or for the benefit of current or former officers, directors, employees
or contractors of Seller, including (i) accrued and unpaid bonuses as of the
date hereof and (ii) amounts payable (whether prior to, on or following the date
hereof) pursuant to any applicable agreement (whether written or oral) or other
governing document or policy as a result of the transactions contemplated by
this Agreement, in the case of both clauses (a) and (b) above, to the extent not
paid prior to the Closing Date.
“Changes” has the meaning set forth in Section 6.3.
“Claim” has the meaning set forth in Section 10.6.
“Claims Period” means the period during which a claim for indemnification may be
asserted hereunder by an Indemnified Party.
“Closing” means the consummation of the transactions contemplated by this
Agreement as set forth in Section 8.1.
“Closing Date” has the meaning set forth in Section 8.1.
“Closing Payment Deficiency” has the meaning set forth in Section 3.3(e).
“Closing Payment Excess” has the meaning set forth in Section 3.3(e).
“Closing Payment” has the meaning set forth in Section 3.2(a).
“Closing Working Capital Statement” has the meaning set forth in Section 3.3(a).
“Code” means the United States Internal Revenue Code of 1986, as amended.


3

--------------------------------------------------------------------------------





“Company Benefit Plan” means each Employee Benefit Plan currently sponsored or
maintained or required to be sponsored or maintained by Seller or to which
Seller makes, or has any obligation to make, directly or indirectly, any
contributions or with respect to which Seller has, or might have, any other
Liabilities.
“Company Contracts” means all Contracts to which the Seller is a party, by which
the Seller or any of its property (including the Purchased Assets) is subject,
or by which the Seller is otherwise bound.
“Company Intellectual Property” means any Intellectual Property that is owned by
or licensed to the Seller, including the Company Registered Intellectual
Property.
“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, or filed in the name of the Seller.
“Confidentiality Agreement” has the meaning set forth in Section 6.14.
“Contract” means any agreement, contract, lease, license, obligation, promise or
undertaking (whether written or oral and whether express or implied) that is or
is intended to be legally binding.
“Control” means, when used with respect to any specified Person, the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
“Customer” means any customer (including any end customer, reseller or
distributor customer) from which the Seller received in the aggregate more than
$25,000 during the 12-month period ended on December 31, 2015 or during the
six-month period ended on the Balance Sheet Date.
“Direct Claim” has the meaning set forth in Section 10.3(c).
“Disclosure Schedule” has the meaning set forth in Article IV.
“Disputed Amounts” has the meaning set forth in Section 3.3(d).
“Earn-Out Amount” means $500,000.
“Earn-Out Condition” has the meaning set forth in Section 3.4(a).
“Earn-Out Payment” has the meaning set forth in Section 3.4(a).
“Employee Benefit Plan” means, with respect to any Person, (a) each plan, fund,
program, agreement, arrangement or scheme, including each plan, fund, program,
agreement, arrangement or scheme maintained or required to be maintained under
the Laws of a jurisdiction outside the United States of America, in each case,
that is at any time sponsored or maintained or required to be sponsored or
maintained by such Person or to which such Person makes or has made, or has or
has had an obligation to make, contributions providing for employee benefits or
for the remuneration,


4

--------------------------------------------------------------------------------





direct or indirect, of the employees, former employees, directors, managers,
officers, consultants, independent contractors, contingent workers or leased
employees of such Person or the dependents of any of them (whether written or
oral), including each deferred compensation, bonus, incentive compensation,
pension, retirement, stock purchase, stock option and other equity compensation
plan, or “welfare” plan (within the meaning of Section 3(1) of ERISA, determined
without regard to whether such plan is subject to ERISA), (b) each “pension”
plan (within the meaning of Section 3(2) of ERISA, determined without regard to
whether such plan is subject to ERISA), (c) each severance, retention or change
in control plan or agreement, each plan or agreement providing health, vacation,
summer hours, supplemental unemployment benefit, hospitalization insurance,
medical, dental or legal benefit and (d) each other employee benefit plan, fund,
program, agreement, arrangement or scheme.
“Employment Agreement” means any employment Contract, consulting Contract with
an individual consultant, any related termination or severance Contract, salary
continuation Contract, change of control Contract, non-compete Contract or any
other Contract respecting the terms and conditions of employment or payment of
compensation, or of a consulting or independent contractor relationship in
respect of any current or former officer, employee, individual consultant or
individual independent contractor.
“Environment” means any surface or ground water, drinking water supply, soil,
surface or subsurface strata or medium, or the ambient air.
“Environmental Laws” means all federal, state, local or foreign Laws relating to
protection of the Environment and health and safety, including pollution
control, product registration and Hazardous Materials.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any Person (whether incorporated or unincorporated)
that, together with Seller, would be deemed a “single employer” within the
meaning of Section 414 of the Code.
“Escrow Account” has the meaning set forth in Section 3.2(b).
“Escrow Agent” has the meaning set forth in Section 10.6.
“Escrow Agreement” has the meaning set forth in Section 3.2(b).
“Escrow Amount” has the meaning set forth in Section 3.2(b).
“Escrow Termination Date” has the meaning set forth in Section 10.6.
“Estimated Working Capital Amount” has the meaning set forth in Section 3.2(a).
“Excluded Assets” has the meaning set forth in Section 2.1(b).


5

--------------------------------------------------------------------------------





“Excluded Employee Liabilities” means all Liabilities (including all related
Taxes) (i) for severance, separation, termination or notice period pay or
similar payments by or in respect of employees of the Seller whose employment
terminates prior to the Closing (whether statutory, contractual or otherwise),
(ii) under Company Benefit Plans with respect to employees of the Seller who do
not become Hired Personnel, (iii) for any amounts and/or contributions due
and/or payable by the Seller prior to the Closing under any Company Benefit
Plan, and (iv) for any retention or transaction bonus payable under arrangements
with the Seller.
“Excluded Liabilities” has the meaning set forth in Section 2.1(d).
“Exhibit” means any exhibit attached to this Agreement.
“Expiration Date” has the meaning set forth in Section 9.1(d).
“Export/Import Approvals” means all applicable export and import licenses,
license exceptions and other consents, notices, approvals, orders, permits,
authorizations, declarations, classifications and filings with any Governmental
Entity required for the import, export and re-export of products, services and
technology.
“FDA” has the meaning set forth in Section 4.27(a).
“FTC” has the meaning set forth in Section 4.27(a).
“Final Working Capital” has the meaning set forth in Section 3.3(e).
“Financial Statements” means the reviewed balance sheet of the Seller as of
December 31, 2013, December 31, 2014 and December 31, 2015 and the reviewed
statement of operations and accumulated deficit and statement of cash flows of
the Seller for the 12-month periods then ended and (b) the unaudited balance
sheet of the Seller as of the Balance Sheet Date and the unaudited statement of
operations and accumulated deficit and statement of cash flows of the Seller for
the six-month period then ended.
“GAAP” means generally accepted accounting principles in the United States of
America as applied on a consistent basis to the relevant Person.
“Governmental Entity” means any federal, state, local or foreign government, any
political subdivision thereof, or any court, administrative or regulatory
agency, department, instrumentality, body or commission or other governmental or
quasi-governmental authority or agency. Governmental Entity includes the
Internal Revenue Service and the U.S. Food and Drug Administration.
“Hazardous Materials” means any waste, pollutant, contaminant, hazardous
substance, toxic, ignitable, reactive or corrosive substance, hazardous waste,
special waste, industrial substance, by-product, process-intermediate product or
waste, asbestos or asbestos-containing materials, lead-based paint, petroleum or
petroleum-derived substance or waste, polychlorinated biphenyls, chemical
liquids or solids, liquid or gaseous products, or any constituent of any such


6

--------------------------------------------------------------------------------





substance or waste, whether liquid, solid, semi-solid, sludge or gaseous, the
management, use, handling or disposal of which is in any way governed by or
subject to any applicable Law.
“Hired Personnel” has the meaning set forth in Section 6.13(a).
“Indebtedness” means, with respect to any Person, (i) the principal of and
premium (if any) in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (ii) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding trade accounts payable and other accrued current liabilities arising
in the Ordinary Course); (iii) all obligations of such Person under leases
required to be capitalized in accordance with GAAP; (iv) all obligations of such
Person for the reimbursement of any obligor on any letter of credit, banker’s
acceptance or similar credit transaction; (v) all obligations of the type
referred to in clauses (i) through (iv) of any Persons for the payment of which
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise, including guarantees of such obligations;
(vi) all obligations of the type referred to in clauses (i) through (v) of other
Persons secured by any Lien on any property or asset of such Person (whether or
not such obligation is assumed by such Person); and (vii) interest, fees, or
financing charges on any of the foregoing.
“Indemnified Party” has the meaning set forth in Section 10.3.
“Indemnifying Party” has the meaning set forth in Section 10.3.
“Independent Accountant” has the meaning set forth in Section 3.3(d).
“Insurance Contracts” has the meaning set forth in Section 4.16.
“Intellectual Property” means any or all of the following and all rights arising
out of or associated therewith: (a) all United States of America and foreign
patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof; (b)
all inventions (whether patentable or not), invention disclosures, improvements,
mask works, trade secrets, proprietary information, know-how, Software,
technology, technical data and customer lists, and all documentation relating to
any of the foregoing anywhere in the world; (c) all works of authorship (whether
copyrightable or not), all copyrights, copyright registrations and applications
therefor, and all other rights corresponding thereto anywhere in the world; (d)
all industrial designs and any registrations and applications therefor anywhere
in the world; (e) all internet uniform resource locators, domain names, accounts
with Twitter, Facebook and other social media companies and the content found
thereon and related thereto, trade names, logos, slogans, designs, trade dress,
common law trademarks and service marks, trademark and service mark and trade
dress registrations and applications therefor anywhere in the world; (f) all
databases and data collections and all rights therein anywhere in the world; (g)
all moral and economic rights of authors and inventors, however denominated,
anywhere in the world; and (h) any similar or equivalent rights to any of the
foregoing anywhere in the world.


7

--------------------------------------------------------------------------------





“Inventory” means all inventory, including raw and packing materials,
work-in-progress, finished goods, supplies, parts and similar items used or held
for use by Seller in connection with the Business.
“Laws” means all statutes, rules, codes, regulations, restrictions, ordinances,
orders, decrees, approvals, directives, judgments, injunctions, writs, awards
and decrees of, or issued by, any Governmental Entity.
“Leased Real Property” has the meaning set forth in Section 4.4(a).
“Legal Dispute” means any action, suit, arbitration or proceeding between or
among the Parties and their respective Affiliates arising in connection with any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or any related document, including any matter relating to
indemnification under this Agreement.
“Legal Proceeding” has the meaning set forth in Section 4.9.
“Liabilities” means any debt, loss, damage (of any kind or nature), adverse
claim, liability, obligation or commitment (whether direct or indirect, known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, or due or to become due, and whether in contract,
tort, strict liability or otherwise), and including all costs and expenses
relating thereto.
“Licenses” means all notifications, licenses, permits (including environmental,
construction and operation permits), qualifications, franchises, certificates,
approvals, exemptions, classifications, registrations and other similar
documents and authorizations issued by any Governmental Entity, and pending
applications therefor.
“Liens” means all mortgages, liens, pledges, security interests, charges,
claims, restrictions and encumbrances of any nature whatsoever.
“Losses” has the meaning set forth in Section 10.11.
“Marburn LLC Consulting Agreement” has the meaning set forth in Section 8.2(k).
“Martinson” has the meaning set forth in the Preamble.
“Martinson Family Trust” means The John Martinson and Suzanne Picket Martinson
Family Trust.
“Material Adverse Effect” means any state of facts, change, event, effect or
occurrence with respect to the Business that, individually or in the aggregate,
has had, or would reasonably be expected to have, a material adverse effect on
the Business, its financial condition, results of operations, prospects,
properties, assets or Liabilities, including the Leased Real Property, or that
would reasonably be expected to prevent, impair or delay the ability of the
Seller to consummate the transactions contemplated hereby or to perform its
obligations hereunder, other than any event, change, circumstance or effect
relating to (i) the United States economy in general (that does not


8

--------------------------------------------------------------------------------





affect the operations or financial condition of the Seller or its Business in a
materially disproportionate manner), (ii) the Seller’s industry in general (that
does not affect the operations or financial condition of the Business in a
materially disproportionate manner), (iii) financial, banking or securities
markets (including any disruption thereof and any decline in the price of any
security or any market index), (iv) any outbreak or escalation of hostilities or
act of terrorism involving the United States or any declaration of war by the
United States, or (v) the fact the Purchaser is the proposed acquirer of the
Business or arising from the public announcement of the transactions
contemplated by this Agreement.
“Material Contracts” has the meaning set forth in Section 4.11.
“Net Working Capital” means the current assets (to the extent included in the
Purchased Assets), less the current liabilities (to the extent included in the
Assumed Liabilities) of the Seller, as of the close of business on the last
Business Day immediately preceding the Closing Date determined in accordance
with GAAP.
“Non-Competition Agreement” has the meaning set forth in Section 8.2(h).
“Ordinary Course” means the ordinary course of the Business of the Seller,
consistent with past practice.
“Parent” has the meaning set forth in Section 6.14.
“Parties” has the meaning set forth in the Preamble.
“Party” has the meaning set forth in the Preamble.
“Party Stockholders” has the meaning set forth in the Preamble.
“Permitted Liens” means (a) Liens for Taxes not yet due and payable, (b)
statutory Liens of landlords, (c) Liens of carriers, warehousemen, mechanics,
materialmen and repairmen incurred in the Ordinary Course and not yet
delinquent, (d) security interests of equipment lessors to evidence title
retention, and (e) in the case of the Leased Real Property, zoning, building or
other restrictions, variances, covenants, rights of way, encumbrances, easements
and other minor irregularities in title.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or Governmental Entity.
“Personal Property” means all machinery, equipment, furniture, furnishings,
rolling stock, tools, office supplies, vehicles, computer hardware and other
tangible personal property owned or leased by the Seller and related to, used or
held for use in connection with the Business.
“Prepaid Items” means all credits, cash reserves, prepaid expenses, advance
payments, security deposits, escrows and other prepaid items of the Seller
arising from or related to the Business.
“Products” has the meaning set forth in Section 4.27(a).


9

--------------------------------------------------------------------------------





“Purchased Assets” has the meaning set forth in Section 2.1(a).
“Purchaser” has the meaning set forth in the Preamble.
“Purchaser Ancillary Documents” means any certificate, agreement, document or
other instrument, other than this Agreement, to be executed and delivered by the
Purchaser or any of its Affiliates in connection with the transactions
contemplated hereby.
“Purchaser Indemnified Parties” means the Purchaser and its Affiliates
(including any Affiliate of the Purchaser which is designated by the Purchaser
to receive the Purchased Assets or any portion thereof), and each of their
respective officers, directors, managers, employees, agents and representatives
and each of the heirs, executors, successors and assigns of any of the
foregoing.
“Purchaser Losses” has the meaning set forth in Section 10.1.
“Receivables” means all receivables (including accounts receivable, loans
receivable and advances) arising from or related to the Business, including all
receivables arising in respect of: (i) all assets recorded or reflected on the
Balance Sheet (including assets such as Company Contracts to which no value was
attributed); (ii) all assets acquired by the Seller since the Balance Sheet Date
which, had they been held by the Seller on such date, would have been recorded
or reflected on the Balance Sheet (including assets such as Company Contracts to
which no value would have been attributed); and (iii) all assets that would be
recorded or reflected on a balance sheet of the Business as of the date hereof
prepared in accordance with GAAP, together with any unpaid interest, fees or
financing charges accrued on any of the foregoing.
“Registered Intellectual Property” means all United States of America and
foreign: (a) patents and patent applications (including provisional
applications); (b) registered trademarks and service marks, applications to
register trademarks and service marks, and trade dress, intent-to-use
applications, or other registrations or applications related to trademarks and
service marks and trade dress; (c) registered copyrights and applications for
copyright registration; (d) domain name registrations; (e) registered mask works
and applications for mask work registration; and (f) any other Intellectual
Property that is the subject of an application, certificate, filing, or
registration filed with, or recorded with any federal, state, local or foreign
Governmental Entity.
“Release” means, with respect to any Hazardous Material, any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing into the Environment.
“Representative Matters” has the meaning set forth in Section 11.17(a).
“Resolution Period” has the meaning set forth in Section 3.3(c).
“Review Period” has the meaning set forth in Section 3.3(b).
“Rights” means all claims, causes of action, rights of recovery and rights of
set-off against any Person arising from or related to the Business, the
Purchased Assets or the Assumed Liabilities, including: (i) all rights under any
Assumed Contract, including all rights to receive payment for


10

--------------------------------------------------------------------------------





products sold and services rendered thereunder, to receive goods and services
thereunder, to assert claims and to take other rightful actions in respect of
breaches, defaults and other violations thereof; (ii) all rights under or in
respect of any Company Intellectual Property owned by the Seller, including all
rights to sue and recover damages for past, present and future infringement,
dilution, misappropriation, violation, unlawful imitation or breach thereof, and
all rights of priority and protection of interests therein under the laws of any
jurisdiction; and (iii) all rights under all guarantees, warranties, and
indemnities to the extent included in the Purchased Assets or the Assumed
Liabilities.
“Sales” means the amounts that the Purchaser and its Affiliates actually receive
from (a) the sale of the Products of the Business to (or by) distributors
(including current distributors of the Business and distributors for the
Products added post-Closing by Purchaser and its Affiliates), and (b) the direct
deliveries of Products of the Business to customers (including current customers
of the Business and customers for the Products added post-Closing by Purchaser
and its Affiliates and including any distribution mark-up by any Affiliate of
the Purchaser, but, for the avoidance of double-counting, not including any
internal sales from one Affiliate to another).
“Schweiker” has the meaning set forth in the Preamble.
“Schweiker Consulting LLC Consulting Agreement” has the meaning set forth in
Section 8.2(j).
“Schweiker Family Trust” means The Daniel W Schweiker Family Revocable Trust.
“Seller” has the meaning set forth in the Preamble.
“Seller Ancillary Documents” means any certificate, agreement, document or other
instrument, other than this Agreement, to be executed and delivered by the
Seller, any Party Stockholder or any of their respective Affiliates in
connection with the transactions contemplated hereby.
“Seller Indemnified Parties” means the Seller and its Affiliates, and each of
their respective officers, directors, managers, employees, agents and
representatives and each of the heirs, executors, successors and assigns of any
of the foregoing.
“Seller Losses” has the meaning set forth in Section 10.2.
“Seller Parties” has the meaning set forth in the Preamble.
“Seller’s Knowledge” or other references to the knowledge of the Seller means
both (i) the actual knowledge of the individuals listed on Exhibit A, and (ii)
for each of the foregoing listed individuals, such knowledge that such
individual would be expected to have had assuming such individual performed a
reasonably thorough inquiry appropriate for a person in such position.
Notwithstanding the foregoing, the inquiry standard imposed on any individual in
the immediately preceding sentence shall not require such individual to perform
any inquiry with any person who is not a director, officer, employee, consultant
or advisor of the Seller.


11

--------------------------------------------------------------------------------





“Sellers’ Representative” has the meaning set forth in Section 11.17(a).
“Software” means all computer software programs, together with any error
corrections, updates, modifications or enhancements thereto, in both
machine-readable form and human-readable form, including all comments and any
procedural code.
“State Authorities” has the meaning set forth in Section 4.27(a).
“Statement of Objections” has the meaning set forth in Section 3.3(c).
“Supplier” means any supplier that the Seller paid in the aggregate more than
$25,000 during the 12-month period ended on December 31, 2015 or during the
six-month period ended on the Balance Sheet Date.
“Surviving Obligations” has the meaning set forth in Section 10.4(a).
“Surviving Obligations Cap” has the meaning set forth in Section 10.5(a).
“Target Working Capital” means an amount equal to $0.00.
“Tax Return” means any report, return, declaration or other information required
to be supplied to a Governmental Entity in connection with Taxes, including
extensions, estimated returns, amended returns, information statements and
reports of every kind with respect to Taxes.
“Taxes” means (a) any and all federal, state, local, or foreign taxes,
assessments, charges, duties, fees, imports, levies or other charges from any
Governmental Entity (including interest, penalties or additions associated
therewith), including income, franchise, capital stock, real property, personal
property, tangible, withholding, employment, payroll, social security (or
similar tax), social contribution, unemployment compensation, unclaimed property
escheat, disability, transfer, sales, bulk sales, use, excise, license,
occupation, registration, stamp, premium, environmental, customs duties,
alternative or add-on minimum, estimated, gross receipts, value-added, ad
valorem, profits, estimated, and all other taxes of any kind for which the
Seller may have any Liability imposed by any Governmental Entity, whether
disputed or not, and any charges, interest or penalties imposed by any
Governmental Entity, and (b) any Liability in respect of any items described in
clause (a) payable by reason of contract, assumption, transferee liability,
operation of law, Treasury Regulations section 1.1502-6(a) (or any predecessor
or successor thereof or any analogous or similar provision under law) or
otherwise.
“Tea Packers” means Tea Packers LLC, an Arizona limited liability company.
“Third Party Claim” has the meaning set forth in Section 10.3(a).
“Total Consideration” has the meaning set forth in Section 3.1.
“Transaction Expenses” means the fees and expenses incurred by the Seller or any
of its Affiliates in connection with the transactions contemplated by this
Agreement and not paid prior


12

--------------------------------------------------------------------------------





to the Closing Date, including any and all legal, accounting, financial
advisory, broker and other third party advisory or consulting fees and expenses.
“Transfer Taxes” has the meaning set forth in Section 6.10(b).
“Treasury Regulations” means the Income Tax Regulations, promulgated under the
Code.
“Trusts” means the Schweiker Family Trust and the Martinson Family Trust, with
each of the foregoing sometimes referred to herein individually as a “Trust”.
“Trust Documents” means, for each Trust, all instruments and other documents
creating and governing the operation and administration of such Trust, all as
currently in effect.
“Unresolved Claims” has the meaning set forth in Section 10.6.
“USDA” has the meaning set forth in Section 4.27(a).
“WARN” means the United States Worker Adjustment and Retraining Notification
Act, and the rules and regulations promulgated thereunder.

Section 1.2
    Construction. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, and references to
the singular include the plural, (b) references to any gender include the other
genders, (c) the words “include,” “includes” and “including” mean “including,
but not limited to” and “including, without limitation”, (d) the terms “hereof”,
“herein”, “hereunder”, “hereto” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement,
(e) the terms “day” and “days” mean and refer to calendar day(s) unless Business
Days are specified, (f) the terms “year” and “years” mean and refer to calendar
year(s), (g) all references in this Agreement to “dollars” or “$” shall mean
United States Dollars, and (h) “made available” to the Purchaser means included
in the electronic data room hosted by Billow Butler & Company, LLC related to
the Acquisition to which the Purchaser has full access as of the date hereof.
Unless otherwise set forth herein, references in this Agreement to (i) any
document, instrument or agreement (including this Agreement) (A) includes and
incorporates all exhibits, schedules and other attachments thereto, (B) includes
all documents, instruments or agreements issued or executed in replacement
thereof and (C) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified or supplemented from time to time in
accordance with its terms and in effect at any given time, and (ii) a particular
Law means such Law as amended, modified, supplemented or succeeded, from time to
time and in effect at any given time. All Article, Section, Exhibit and Schedule
references herein are to Articles, Sections, Exhibits and Schedules, as
applicable, of this Agreement, unless otherwise specified. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises under any
provision of this Agreement, this Agreement will be construed as if drafted
jointly by the Parties, and no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement or by virtue of any prior drafts of this Agreement.


13

--------------------------------------------------------------------------------






Section 1.3
    Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP.

Article II
PURCHASE AND SALE

Section 2.1
    Purchase and Sale; Assumed Liabilities; Excluded Liabilities.
(a)
    Purchase and Sale. Subject to the terms and conditions of this Agreement, at
the Closing, the Seller shall sell, transfer, convey and deliver to the
Purchaser (or to the Purchaser’s designee), and the Purchaser shall purchase and
acquire from the Seller, all of the Seller’s rights, titles and interests,
direct or indirect, in, to and under the assets, properties and rights of every
nature, kind and description, whether tangible or intangible, real, personal or
mixed, accrued or contingent, wherever located and whether now existing or
hereafter acquired (in each case other than the Excluded Assets), related to,
used or held for use by the Seller in connection with the Business, whether or
not carried or reflected on or specifically referred to in the Seller’s books or
financial statements or in the Schedules (collectively, the “Purchased Assets”),
in each case free and clear of any Liens (other than Permitted Liens), including
all of the Seller’s rights, titles and interests in, to and under the following:
(i)
    all assets (excluding cash and cash equivalents) recorded or reflected on
the Balance Sheet (including assets such as Assumed Contracts to which no value
was attributed);
(ii)
    all assets (excluding cash and cash equivalents) acquired by the Seller
since the Balance Sheet Date which, had they been held by Seller on such date,
would have been recorded or reflected on the Balance Sheet (including assets
such as Assumed Contracts to which no value would have been attributed);
(iii)
    all assets that would be recorded or reflected on a balance sheet of the
Business as of the date hereof prepared in accordance with GAAP;
(iv)
    all Receivables;
(v)
    all Company Contracts that are listed or described on Schedule 2.1(a)(v)
(the “Assumed Contracts”);


14

--------------------------------------------------------------------------------





(vi)
    all Company Intellectual Property, including the name of the Company, “China
Mist Tea” and “China Mist Tea Company” brand names, the chinamist.com web site,
telephone, facsimile and email addresses and listings, and including any Company
Intellectual Property licensed-in from third parties to the extent such licenses
are transferable;
(vii)
    all Leased Real Property;
(viii)
    all Personal Property;
(ix)
    all Inventory;
(x)
    all Business Records;
(xi)
    to the extent such can be transferred without violation of applicable Law,
all personnel and files pertaining to any employee or former employee (but
excluding any records relating to former employees dating from prior to January
1, 2011);
(xii)
    the Company Benefit Plans that are listed on Schedule 2.1(a)(xii) but only
if they can be transferred to the Purchaser without the consent of any third
party or if such third parties actually consent to such transfer (the “Assumed
Plans”);
(xiii)
    all rights in connection with, and the assets of the Assumed Plans, if any,
and any other employee benefits, employment, consulting, severance, salary,
wages and similar arrangements that transfer to the Purchaser or its Affiliates
by operation of Law;
(xiv)
    all Licenses to the extent such Licenses are transferable;
(xv)
    all Prepaid Items;
(xvi)
    all Rights; and


15

--------------------------------------------------------------------------------





(xvii)
    the goodwill and going concern value and other intangible assets, if any,
arising from or related to the Business.
(b)
    Excluded Assets. Notwithstanding the foregoing, the Purchased Assets shall
not include the following assets (the “Excluded Assets”):
(i)
    cash and cash equivalents, including bank deposits;
(ii)
    all bank accounts and safety deposit boxes;
(iii)
    all Company Contracts that are not listed or described on Schedule
2.1(a)(v), including the Company Contracts expressly listed or described as
Excluded Assets in Schedule 2.1(b);
(iv)
    all rights to any Actions of any nature available to or being pursued by the
Seller Parties and all defenses and counterclaims, in each case, to the extent
relating to Excluded Liabilities, including any claims that Seller may have for
Tax refunds;
(v)
    the corporate or company seals, organizational documents, minute books,
stock books, Tax Returns (including worksheets, notes, files or documents
primarily related thereto, wherever located), books of account or other records
having to do with the organization of the Seller, personnel and other records
that Seller is required by law to retain, documents prepared in connection with
the transactions contemplated by this Agreement, and any other books and records
not relevant to the current operation of the Business;
(vi)
    any other assets, properties and rights specifically set forth on Schedule
2.1(b);
(vii)
    Sellers’ assets and rights relating to the Company Benefits Plan (other than
the Assumed Plans, if any) and Seller’s Insurance Contracts;
(viii)
    the equity interests of the Seller in Tea Packers; and


16

--------------------------------------------------------------------------------





(ix)
    the rights which accrue or will accrue to the Seller Parties under this
Agreement, the Purchaser Ancillary Documents and the Seller Ancillary Documents.
(c)
    Assumed Liabilities. In connection with the purchase and sale of the
Purchased Assets pursuant to this Agreement, at the Closing, the Purchaser shall
assume from the Seller, only the following Liabilities related to the Business
(the “Assumed Liabilities”):
(i)
    all trade accounts payable of the Seller to third parties in connection with
the Business that remain unpaid and are not delinquent as of the Closing Date,
that are reflected on the Balance Sheet or arose in the Ordinary Course since
the Balance Sheet Date and that are included in the calculation of Net Working
Capital;
(ii)
    all Liabilities under the Assumed Contracts but only to the extent that such
Liabilities thereunder either arise after the Closing Date or are required to be
performed after the Closing Date and do not relate to any failure to perform,
improper performance, warranty or other breach, default or violation by the
Seller on or prior to the Closing Date except to the extent Liabilities relate
to product return or similar obligations that are consistent with the Seller’s
reserve for such matters as described in Schedule 2.1(c)(ii);
(iii)
    other than the Excluded Employee Liabilities, all Liabilities under or with
respect to the Assumed Plans, if any (solely to the extent such Liabilities
relate to any Hired Personnel); and
(iv)
    all Liabilities of the Seller described on Schedule 2.1(c)(iii).
(d)
    Excluded Liabilities. Notwithstanding anything to the contrary in this
Agreement, any Schedule or Exhibit, any Purchaser Ancillary Agreement or any
Seller Ancillary Agreement to the contrary, and regardless of any disclosure to
the Purchaser (other than the Assumed Liabilities specifically listed in Section
2.1(c)(iii)), the Purchaser does not assume, agree to pay, discharge or satisfy,
or otherwise have any responsibility for any Liability of the Seller of any
kind, character or description whatsoever, whether direct or indirect, known or
unknown, absolute or contingent, matured or unmatured, insured or uninsured and
currently existing or hereinafter arising, including any Liability of the Seller
related to the Acquisition, this Agreement or arising from the conduct of the
Business or the ownership of the Purchased Assets prior to the Closing, whether
or not accrued and whether or not such Liability is disclosed in this Agreement
or in any Schedule or Exhibit hereto (the “Excluded Liabilities”). For the
avoidance of doubt, Excluded Liabilities include the following:


17

--------------------------------------------------------------------------------





(i)
    any Liability arising from or related to any and all products manufactured
or sold and/or services performed by Seller or any of its Affiliates on or
before the Closing Date except to the extent Liabilities relate to product
return or similar obligations that are consistent with the Seller’s reserve for
such matters as described in Schedule 2.1(c)(ii);
(ii)
    any Liability for (A) the portion of any Transfer Taxes to be paid by the
Seller Parties under Section 6.10(b) (B) any Taxes of any Seller Party, (C) any
Taxes that relate to the Purchased Assets or the Assumed Liabilities for taxable
periods (or portions thereof) ending on or before the Closing Date, including
Taxes allocable to any Seller Party pursuant to Section 6.10(d), and (D) any and
all Tax Liability arising by reason of any Seller Party being liable for Taxes
of another Person by reason of contract, assumption, transferee Liability,
operation of law, Treasury Regulations section 1.1502-6(a) (or any predecessor
or successor thereof or any analogous or similar provision under Law) or
otherwise;
(iii)
    any Liability of Seller pursuant to any Environmental Law arising from or
related to any action, event, circumstance or condition occurring or existing on
or prior the Closing Date;
(iv)
    any Indebtedness outstanding as of the Closing Date;
(v)
    any Liability arising from or related to any breach, failure to perform,
torts related to the performance of, violations of Law, infringements or
indemnities under, guaranties pursuant to and overcharges or underpayments
under, any Company Contract prior to the Closing Date;
(vi)
    any Liability arising from or related to any compliance or noncompliance
prior to the Closing Date with any Law applicable to the Seller, the Business or
the Purchased Assets;
(vii)
    any Liability arising from or related to any Action against the Seller, the
Business or the Purchased Assets pending as of the Closing Date or based upon
any actions, events, circumstances or conditions arising prior to the Closing
Date;
(viii)
    any Liability arising from or related to the matters described in the first
sentence of Section 6.13(b) and Section 6.13(c);


18

--------------------------------------------------------------------------------





(ix)
    the Excluded Employee Liabilities and, except as set forth in Section
2.1(c)(iii), all Liabilities under or with respect to the Company Benefit Plans
and any other employee benefits arrangements of the Seller;
(x)
    any Liability arising from or related to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) other than in connection with actions taken
by the Purchaser or its Affiliates after the Closing; and
(xi)
    any Liability incurred by the Seller or any Person other than the Purchaser
or its Affiliates arising out of or relating to the negotiation and preparation
of this Agreement, the Purchaser Ancillary Agreements or the Seller Ancillary
Agreements (including fees and expenses payable to all attorneys and
accountants, other professional fees and expenses and bankers’, brokers’ or
finders’ fees for persons not engaged by the Purchaser or its Affiliates).

Section 2.2
    Return of Excluded Assets. If any Seller Party or the Purchaser determines
after the Closing that any books, records or other material or assets (whether
tangible or intangible, in whatever form or media, including electronic)
constituting Excluded Assets were delivered to the Purchaser, the Purchaser
shall promptly return them to the Seller Parties.

Section 2.3
    Allocation of Assets and Liabilities. Notwithstanding the foregoing, at the
Closing, the Purchased Assets and the Assumed Liabilities shall be allocated
between the Purchaser and its designee(s), if any, as set forth in the
applicable Purchaser Ancillary Documents and Seller Ancillary Documents.

Article III
CONSIDERATION; ADJUSTMENTS

Section 3.1
    Consideration. The aggregate consideration to be paid by the Purchaser for
the Purchased Assets shall be an amount, payable in cash, equal to
$10,800,000.00 (the “Base Amount”), as adjusted pursuant to Sections 3.2, 3.3
and 3.4, and the assumption of the Assumed Liabilities (together with the Base
Amount, the “Total Consideration”).

Section 3.2
    Closing Payment.
(a)
    Not less than two Business Days prior to the anticipated Closing Date, the
Sellers’ Representative shall deliver to the Purchaser a signed statement (on
behalf and in the name of the Seller), setting forth the Seller’s good faith
estimate of, and the


19

--------------------------------------------------------------------------------





Purchaser and the Sellers’ Representative shall cooperate in good faith to agree
upon an estimate of, the Net Working Capital (as such estimate is agreed to, the
“Estimated Working Capital Amount”). At the Closing, the Purchaser shall pay to,
or on behalf of the Seller, an amount equal to (a) the Base Amount, plus (b) the
amount by which the Estimated Working Capital Amount exceeds the Target Working
Capital, if any, minus (c) the amount by which the Target Working Capital
exceeds the Estimated Working Capital Amount, if any, minus (d) the Escrow
Amount, minus (e) any and all outstanding Indebtedness (including any prepayment
penalties or other fees or expenses associated with such payment) of the Seller
that is not paid by the Seller at or prior to the Closing, minus (f) any and all
Transaction Expenses that are not paid by the Seller at or prior to the Closing
(the “Closing Payment”), by wire transfer of immediately available funds to an
account(s) designated in writing by the Seller to the Purchaser.
(a)
    At the Closing, an amount equal to $1,000,000 (the “Escrow Amount”) shall be
withheld by the Purchaser and deposited, by wire transfer of immediately
available funds, in an escrow account (the “Escrow Account”) to be governed by
the terms of this Agreement and of an escrow agreement, substantially in the
form of Exhibit B attached hereto (the “Escrow Agreement”), the purpose of
which, as more fully set forth elsewhere in this Agreement and in the Escrow
Agreement, shall be to provide non-exclusive, readily accessible funds to
indemnify the Purchaser Indemnified Parties for any Purchaser Losses upon the
terms of and subject to the limitations of Article X.
(b)
    The Purchaser shall be entitled to deduct and withhold from the Base Amount,
the Escrow Amount, and/or any other portion of the consideration all Taxes that
the Purchaser may be required to deduct and withhold under any provision of any
Tax Law. All such withheld amounts shall be treated as delivered to the Seller
hereunder. The Purchaser shall consult with Seller prior to making any such
deduction to confirm the legal requirement for any such deduction and
withholding and the Parties shall use good faith efforts to minimize any such
deduction.

Section 3.3
    Working Capital Adjustment.
(a)
    Not more than 90 days following the Closing Date, the Purchaser shall
deliver to the Sellers’ Representative a statement (the “Closing Working Capital
Statement”), signed by an authorized officer of the Purchaser, setting forth the
Purchaser’s calculation of the Net Working Capital and the Closing Payment
Excess or Closing Payment Deficiency, as the case may be.
(b)
    After receipt of the Closing Working Capital Statement, the Sellers’
Representative shall have 45 days (the “Review Period”) to review the Closing
Working Capital


20

--------------------------------------------------------------------------------





Statement. During the Review Period, the Sellers’ Representative shall have full
access to the relevant books and records of the Purchaser, the personnel of, and
work papers prepared by, the Purchaser to the extent that they relate to the
Closing Working Capital Statement and to such historical financial information
(to the extent in the Purchaser’s possession) relating to the Closing Working
Capital Statement as the Sellers’ Representative may reasonably request for the
purpose of reviewing the Closing Working Capital Statement and to prepare a
Statement of Objections, provided, that such access shall be in a manner that
does not unreasonably interfere with the normal business operations of the
Purchaser.
(c)
    On or prior to the last day of the Review Period, the Sellers’
Representative may object to the Closing Working Capital Statement by delivering
to the Purchaser a written statement setting forth the Sellers’ Representative’s
objections in reasonable detail, indicating each disputed item or amount and the
basis for the Sellers’ Representative’s disagreement therewith (the “Statement
of Objections”). Each item not disputed in the Statement of Objections shall be
deemed to be accepted by the Sellers’ Representative. If the Sellers’
Representative fails to deliver the Statement of Objections before the
expiration of the Review Period, the Closing Working Capital Statement and the
Closing Payment Excess or Closing Payment Deficiency, as the case may be,
reflected in the Closing Working Capital Statement shall be deemed to have been
accepted by the Sellers’ Representative and be final and binding on the Parties.
If the Sellers’ Representative delivers the Statement of Objections before the
expiration of the Review Period, the Purchaser and the Sellers’ Representative
shall negotiate in good faith to resolve such objections within 30 days after
the delivery of the Statement of Objections (the “Resolution Period”).
(d)
    If the Sellers’ Representative and the Purchaser fail to reach an agreement
with respect to all of the matters set forth in the Statement of Objections
before expiration of the Resolution Period, then any amounts remaining in
dispute (“Disputed Amounts”) shall be submitted for resolution to the office of
Grant Thornton LLP, or if Grant Thornton LLP is unable to serve, the Purchaser
and the Sellers’ Representative shall appoint by mutual agreement the office of
an impartial firm of independent certified public accountants (the “Independent
Accountant”) who shall resolve any Disputed Amounts only and determine the
Closing Payment Excess or Closing Payment Deficiency, as the case may be, based
solely on the provisions of this Agreement and the written presentations by the
Purchaser and the Seller, and not on an independent review. The Independent
Accountant may not take oral testimony from the parties hereto or any other
Person. The parties hereto agree that all adjustments shall be made without
regard to materiality. The Independent Accountant shall only decide the specific
items under dispute by the parties as set forth in the Statement of Objections
and its decision for each Disputed Amount must be within the range of values
assigned to each such item in the Closing Working Capital Statement and the
Statement of Objections, respectively. The Independent Accountant shall make a
determination, and deliver such determination in writing to the Sellers’
Representative and the Purchaser, as soon as practicable within 60 days (or such
other time as the Parties shall agree in writing) after its engagement, and its
resolution of the Disputed Amounts and its determination of the Closing Payment
Excess or Closing Payment Deficiency, as the case may be, shall be conclusive
and binding upon the Parties, absent manifest error. The fees and expenses of
the Independent Accountant shall be paid by the


21

--------------------------------------------------------------------------------





Seller Parties, on the one hand, and the Purchaser, on the other hand, based
upon the percentage that the amount actually contested but not awarded to the
Seller or the Purchaser, respectively, bears to the aggregate amount actually
contested by the Sellers’ Representative and the Purchaser.
(e)
    If the Final Working Capital exceeds the Estimated Working Capital Amount,
the Purchaser shall pay to the Seller, in the manner as provided in Section
3.3(f), such excess (a “Closing Payment Deficiency”) as an adjustment to the
Base Amount. If the Estimated Working Capital Amount exceeds the Final Working
Capital, the Seller and the Party Stockholders, jointly and severally, shall pay
to the Purchaser, in the manner as provided in Section 3.3(f), such excess (a
“Closing Payment Excess”) as an adjustment to the Base Amount; provided, that,
at the Purchaser’s election, the Purchaser and the Sellers’ Representative shall
jointly instruct the Escrow Agent in writing to release to the Purchaser the
amount of such Closing Payment Excess from the Escrow Account. If the amount of
the Closing Payment Excess or any portion thereof shall be paid to the Purchaser
from the Escrow Account pursuant to this Section 3.3(e), the Seller and the
Party Stockholders, jointly and severally, shall promptly (and, in any case,
within five Business Days) pay to the Escrow Agent, to be credited to the Escrow
Account, the amount deducted from the Escrow Account pursuant to this Section.
“Final Working Capital” means the Net Working Capital as of the Closing Date (i)
as shown in the Closing Working Capital Statement if no Statement of Objections
is delivered pursuant to Section 3.3(c), or (ii) if a Statement of Objections is
delivered pursuant to Section 3.3(c), (A) as agreed by the Purchaser and the
Sellers’ Representative pursuant to Section 3.3(c) or (B) in the absence of such
agreement, as shown in the Independent Accountant’s calculation delivered
pursuant to Section 3.3(d).
(f)
    Any payment pursuant to Section 3.3(e) shall be made at a mutually
convenient time and place within five Business Days after Final Working Capital
has been determined by wire transfer by the Purchaser or the Seller and/or the
Party Stockholders, as the case may be, of immediately available funds to the
account of such other Party as may be designated in writing by such other Party.

Section 3.4
    Earn-Out.
(a)
    As additional consideration for the Purchased Assets, following the Closing,
if the Business achieves $10,000,000 or more in Sales during the 12-month period
ending December 31, 2017 or the 12-month period ending December 31, 2018 (the
“Earn-Out Condition”), the Purchaser shall pay to the Seller Parties an amount
equal to the Earn-Out Amount (the “Earn-Out Payment”). For the avoidance of
doubt, the Earn-Out Payment, if any, shall be a one-time payment to the Seller
Parties, and if the Earn-Out Condition is not satisfied, no Earn-Out Payment
shall be made by, or required of, the Purchaser. The maximum amount to be paid
by the Purchaser pursuant to this Section 3.4 shall be the Earn-Out Amount.
(b)
    The amount of Sales shall be determined in accordance with GAAP


22

--------------------------------------------------------------------------------





and consistent with the Seller’s accounting principles used prior to the
Closing, following the preparation of the Business’s financial statements for
each 12-month period described in this Section 3.4.
(c)
    The Purchaser shall promptly notify the Sellers’ Representative within sixty
(60) days following the 12-month period ending December 31, 2017 or the 12-month
period ending December 31, 2018, as applicable, whether the Earn-Out Condition
has been achieved and provide Sellers’ Representative with Purchaser’s
calculation of Sales for the relevant period. Within five Business Days of
notification by the Purchaser to the Sellers’ Representative of the satisfaction
of the Earn-Out Condition, the Purchaser shall make or cause to be made the
Earn-Out Payment by wire transfer of immediately available funds to the
account(s) designated in writing by the Sellers’ Representative to the
Purchaser.
(d)
    The Purchaser shall have the right to withhold and set off against any
amount otherwise due to be paid pursuant to this Section 3.4 the amount of (i)
adjustment to the purchase price set forth in Section 3.3 and (ii) any Losses to
which any Purchaser Indemnified Party is then entitled to under Article X.
(e)
    The parties hereto understand and agree that (i) the contingent rights to
receive any Earn-Out Payment shall not be represented by any form of certificate
or other instrument, are not transferable, except by operation of Laws relating
to descent and distribution, divorce and community property, and do not
constitute an equity or ownership interest in the Purchaser or any of its
Affiliates, (ii) none of the Seller Parties shall have any rights as a security
holder of the Purchaser or any of its Affiliates as a result of such Seller
Party’s contingent right to receive any Earn-Out Payment hereunder, and (iii) no
interest is payable with respect to the Earn-Out Payment, provided it is timely
paid as set forth in this Section 3.4.
(f)
    If the Sellers’ Representative objects in writing (which objection must set
forth in reasonable detail the grounds for the objection) to the Purchaser’s
calculation delivered under Section 3.4(c) within 45 days following its receipt
of such calculation, the parties will negotiate in good faith to resolve the
dispute over such calculation during the 30 days following delivery of such
objection. If the Sellers’ Representative and the Purchaser are unable to
resolve the dispute within such 30-day period, such dispute shall be resolved by
the Independent Accountant. The fees and expenses of such accounting firm shall
be borne equally by the Sellers’ Representative and the Purchaser. Each of the
Sellers’ Representative and the Purchaser will furnish the Independent
Accountant with any documents and information that the Independent Accountant
may request, and each of Sellers’ Representative and Purchaser may present to
the Independent Accountant any additional documents and information relating to
the disputed issues. In resolving any disputed item, the Independent Accountant
may not assign a value to any item greater than the greatest value for such item
claimed by either Party or less than the smallest value for such item claimed by
either Party, and absent manifest error the Independent Accountant’s resolution
of the disputed issue will


23

--------------------------------------------------------------------------------





be binding on the Parties and used to determine whether the Earn-Out Condition
has been satisfied. In the event the Independent Accountant determines that the
Earn-Out Condition has been satisfied, the Purchaser shall remit payment to the
Seller or the Sellers’ Representative of the Earn-Out Payment within five
Business Days per the payment procedures described in Section 3.4(c).

Section 3.5
    Consents and Waivers; Further Assurances.
(a)
    Nothing in this Agreement, the Purchaser Ancillary Agreements or the Seller
Ancillary Agreements shall be construed as an agreement or obligation to assign
any Purchased Asset that by its terms or pursuant to applicable Law is not
capable of being sold, assigned, transferred or delivered without the consent or
waiver of a third party or Governmental Entity unless and until such consent or
waiver shall be given. In the event any such consents or waivers are not
obtained prior to the Closing Date, the Seller Parties shall, and the Purchaser
shall cooperate reasonably with the Seller Parties to, obtain such consents and
waivers and to resolve the impediments to the sale, assignment, transfer or
delivery contemplated by this Agreement, the Purchaser Ancillary Agreements or
the Seller Ancillary Agreements and to obtain any other consents and waivers
necessary to convey to the Purchaser all of the Purchased Assets until such
consents or waivers are obtained; provided, however, that neither Party shall be
required to make any payment to a third party in order to obtain its consent. In
the event any such consents or waivers are not obtained prior to the Closing
Date, the Seller Parties will cooperate with the Purchaser in any lawful
arrangement and for a reasonable period following the Closing to provide that
the Purchaser shall receive the interest of the Seller in the benefits under any
such Purchased Asset, including performance by the Seller, as agent; provided,
that the Purchaser shall undertake to pay or satisfy any corresponding
Liabilities for the enjoyment of such benefit to the extent the Purchaser would
have been responsible therefor hereunder if such consents or waivers had been
obtained.
(b)
    Following the Closing, the Seller and the Purchaser shall execute,
acknowledge and deliver all such further conveyances, notices, assumptions and
releases and such other instruments, and shall take such further actions, as may
be necessary or appropriate to assure fully to the Purchaser all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
intended to be conveyed to the Purchaser under this Agreement, the Purchaser
Ancillary Agreements and the Seller Ancillary Agreements and to assure fully to
the Seller the assumption of the Liabilities intended to be assumed by the
Purchaser pursuant to this Agreement, the Purchaser Ancillary Agreements and the
Seller Ancillary Agreements, and to otherwise make effective as promptly as
practicable the transactions contemplated hereby and thereby.

ARTICLE IV
    
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES
The Seller, and each of the Party Stockholders, jointly and severally, hereby
represent and warrant to the Purchaser that the statements contained in this
Article IV are true and correct as of the date of this Agreement and will be
true and correct as of the Closing Date (except for any such


24

--------------------------------------------------------------------------------





representation and warranty that expressly is made as of a specific date, which
such representation and warranty shall be true and correct as of such date),
subject to such qualifications as are set forth in the disclosure Schedules
referring to the sections or subsections of this Article IV attached to this
Agreement (all such Schedules collectively, the “Disclosure Schedule”). The
Disclosure Schedule shall be arranged according to Schedules corresponding to
specific section numbers in this Article IV and shall provide exceptions to, or
otherwise qualify in reasonable detail, only the corresponding section in this
Article IV; provided, that where it is reasonably apparent that a disclosure in
one Schedule within the Disclosure Schedule would apply to another Schedule of
the Disclosure Schedule, such disclosure shall be deemed to apply to such other
Schedule. In Section 4.2(b) through Section 4.2(d) below, the relevant Seller
Party to which such representations and warranties relate, represents and
warrants to the Purchaser, jointly with the Seller, that the statements
contained in such subsections of this Article IV are true and correct as of the
date hereof and as of the Closing Date.

Section 4.1
    Organization. The Seller is a corporation, duly formed and validly existing
under the laws of Arizona and has all requisite power and authority to own,
lease and operate its properties and to carry on the Business as currently
conducted. The Seller is duly qualified or registered as a foreign corporation
to transact business under the Laws of each jurisdiction where the character of
its activities or the location of the properties owned or leased by it requires
such qualification or registration. The Seller has heretofore provided (or made
available) to the Purchaser correct and complete copies of Seller’s articles of
incorporation, bylaws and shareholders agreement, each as currently in effect,
and the corporate record books with respect to actions taken during the prior
five (5) years by its board of directors and shareholders. Schedule 4.1 contains
a true, correct and complete list of the jurisdictions in which the Seller is
qualified or registered to do business as a foreign corporation. The Seller
formed Tea Packers as a wholly owned subsidiary in 2005, but Tea Packers has
never conducted business, held any assets or entered into any Contracts or
arrangements with any Person since its formation. Tea Packers has remained an
inactive shell entity throughout its existence. The Seller intends to dissolve
Tea Packers shortly following the Closing.

Section 4.2
    Authorization.
(g)
    The Seller has the full right, power and authority to execute and deliver
this Agreement, the Purchaser Ancillary Documents executed by Seller, and the
Seller Ancillary Documents executed by Seller, and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The consummation of the transactions contemplated hereby have been
duly authorized by all required corporate action of Seller. This Agreement, the
Purchaser Ancillary Documents executed by the Seller, and the Seller Ancillary
Documents executed by the Seller have been duly executed and delivered by the
Seller and constitute the valid and binding agreement of the Seller, enforceable
against it in accordance with their respective terms, except to the extent that
their enforceability may be, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally, and by general equitable principles.


25

--------------------------------------------------------------------------------





(h)
    With respect to each Party Stockholder, Schweiker and Martinson, (i) such
Person has the full right, power, authority and capacity to execute and deliver
this Agreement, the Purchaser Ancillary Documents executed by such Party
Stockholder, Schweiker and/or Martinson, as applicable, and the Seller Ancillary
Documents executed by such Party Stockholder, Schweiker and/or Martinson, as
applicable, to carry out his, her or its respective obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby,
and (ii) this Agreement, the Purchaser Ancillary Documents executed by such
Party Stockholder, Schweiker and/or Martinson, as applicable, and the Seller
Ancillary Documents executed by such Party Stockholder, Schweiker and/or
Martinson, as applicable, have been duly executed and delivered by such Party
Stockholder, Schweiker and/or Martinson, as applicable, and constitute the valid
and binding agreement of such Party Stockholder, Schweiker and/or Martinson, as
applicable, enforceable against him or it in accordance with their respective
terms, except to the extent that their enforceability may be, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally, and by general
equitable principles.
(i)
    With respect to the Schweiker Family Trust:
(i)
    such Trust was validly created and is duly existing under the Laws of the
State of Arizona;
(ii)
    such Trust is revocable;
(iii)
    Daniel W. Schweiker is the trustor and primary beneficiary of such Trust;
(iv)
    Daniel W. Schweiker and Suzanne Smith-Schweiker are the trustees of such
Trust;
(v)
    the trust assets of such Trust may be used to satisfy the obligations of
such Trust under this Agreement and each of the Purchaser Ancillary Documents
and Seller Ancillary Documents to which such Trust is a party or by which such
Trust is bound and to consummate the transactions contemplated hereby and
thereby;
(vi)
    the trustee of such Trust is duly qualified under the Laws of the State of
Arizona to serve as trustee of such Trust and is fully authorized under the Laws
of the State of Arizona and the Trust Documents for such Trust to execute and
deliver this Agreement and each of the Purchaser Ancillary Documents and Seller
Ancillary


26

--------------------------------------------------------------------------------





Documents to which such Trust is a party or by which such Trust is bound as
trustee of such Trust and to encumber the trust assets of such Trust;
(vii)
    this Agreement and each of the Purchaser Ancillary Documents and Seller
Ancillary Documents to which such Trust is a party or by which such Trust is
bound have been duly executed and delivered by such Trust and constitute the
valid and binding agreement of such Trust, enforceable against such Trust, the
trustee of such Trust, the trust assets of such Trust and the beneficial
interests in such Trust in accordance with their respective terms, except to the
extent that their enforceability may be, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally, and by general equitable principles;
(viii)
    no other actions by the trustee of such Trust or any other Persons are
necessary to make the obligations of such Trust under this Agreement and each of
the Purchaser Ancillary Agreements and Seller Ancillary Agreements to which such
Trust is a party or by which such Trust is bound, including the indemnification
obligations under Article X, enforceable against such Trust, the trustee of such
Trust, the trust assets of such Trust and the beneficial interests in such
Trust; and
(ix)
    correct and complete copies of the Trust Documents for such Trust have been
made available to the Purchaser.
(j)
    With respect to the Martinson Family Trust:
(i)
    such Trust was validly created and is duly existing under the Laws of the
State of Arizona;
(ii)
    such Trust is revocable;
(iii)
    John Martinson and Suzanne Pickett Martinson are the settlors and primary
beneficiaries of such Trust;
(iv)
    John Martinson and Suzanne Pickett Martinson are the trustees of such Trust;
(v)
    the trust assets of such Trust may be used to satisfy the obligations


27

--------------------------------------------------------------------------------





of such Trust under this Agreement and each of the Purchaser Ancillary Documents
and Seller Ancillary Documents to which such Trust is a party or by which such
Trust is bound and to consummate the transactions contemplated hereby and
thereby;
(vi)
    the trustee of such Trust is duly qualified under the Laws of the State of
Arizona to serve as trustee of such Trust and is fully authorized under the Laws
of the State of Arizona and the Trust Documents for such Trust to execute and
deliver this Agreement and each of the Purchaser Ancillary Documents and Seller
Ancillary Documents to which such Trust is a party or by which such Trust is
bound as trustee of such Trust and to encumber the trust assets of such Trust;
(vii)
    this Agreement and each of the Purchaser Ancillary Documents and Seller
Ancillary Documents to which such Trust is a party or by which such Trust is
bound have been duly executed and delivered by such Trust and constitute the
valid and binding agreement of such Trust, enforceable against such Trust, the
trustee of such Trust, the trust assets of such Trust and the beneficial
interests in such Trust in accordance with their respective terms, except to the
extent that their enforceability may be, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally, and by general equitable principles;
(viii)
    no other actions by the trustee of such Trust or any other Persons are
necessary to make the obligations of such Trust under this Agreement and each of
the Purchaser Ancillary Agreements and Seller Ancillary Agreements to which such
Trust is a party or by which such Trust is bound, including the indemnification
obligations under Article X, enforceable against such Trust, the trustee of such
Trust, the trust assets of such Trust and the beneficial interests in such
Trust; and
(ix)
    correct and complete copies of the Trust Documents for such Trust have been
made available to the Purchaser.

Section 4.3
    Absence of Restrictions and Conflicts. The execution, delivery and
performance of this Agreement, the Purchaser Ancillary Documents to which the
Seller is a party and the Seller Ancillary Documents to which the Seller is a
party, the consummation of the transactions contemplated hereby and thereby, and
the fulfillment of and compliance with the terms and conditions hereof and
thereof, do not or will not (as the case may be), with the passing of time or
the giving of notice or both, result in the creation of any Liens upon any of
the Purchased Assets or violate or conflict with, constitute a breach of or
default under, result in the loss of any benefit under, permit the acceleration
of any obligation under or create in any party the right to terminate, modify or
cancel, (a) any term or provision of the articles of incorporation, articles of
organization, bylaws or shareholders agreements or trust documents, as
applicable, of any Seller Party, (b) except


28

--------------------------------------------------------------------------------





as indicated on Schedule 4.3(a), any Company Contract or any other Contract
applicable to the Seller, (c) any judgment, decree or order of any court or
Governmental Entity or agency to which the Seller is a party or by which its
properties are bound or (d) any Law or arbitration award applicable to the
Seller. Except as indicated on Schedule 4.3(b), no consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required with respect to the Seller in connection with the execution,
delivery or performance of this Agreement, the Purchaser Ancillary Documents to
which the Seller is a party, or the Seller Ancillary Documents to which the
Seller is a Party, or the consummation of the transactions contemplated hereby
or thereby.

Section 4.4
    Real Property.
(c)
    Schedule 4.4(a) sets forth a true, correct and complete legal description of
each parcel of real property in which the Seller holds, or purports to hold, a
leasehold interest (together with all fixtures and improvements thereon, the
“Leased Real Property”).
(d)
    The Seller has a valid and enforceable leasehold interest in the Leased Real
Property, and the leases granting such interests are in full force and effect.
(e)
    The Seller neither owns, nor since its formation has owned, any real
property.
(f)
    To Seller's Knowledge, no portion of the Leased Real Property, or any
building or improvement located thereon, violates any Law, including those Laws
relating to zoning, building, land use, environmental, health and safety, fire,
air, sanitation and noise control. Except as set forth in Schedule 4.4(d), and
except for the Permitted Liens, to Seller’s Knowledge no Leased Real Property is
subject to (i) any decree or order of any Governmental Entity or threatened or
proposed order or (ii) any rights of way, building use restrictions, exceptions,
variances, reservations or limitations of any nature whatsoever, other than
those that are a matter of public record. To Seller’s Knowledge, there does not
exist any actual or threatened or contemplated condemnation or eminent domain
proceedings that affect any Leased Real Property or any part thereof, and the
Seller has not received any notice, oral or written, of the intention of any
Governmental Entity or other Person to take or use all or any part thereof.
(g)
    Except as set forth in Schedule 4.4(e), the improvements and fixtures on the
Leased Real Property are in good operating condition and in a state of good
maintenance and repair, ordinary wear and tear excepted, and are adequate and
suitable for the purposes for which they are presently being used. The Seller
has not received any written notice from any insurance company that has issued a
policy with respect to any Leased Real Property requiring performance of any
structural or other repairs or alternations to such Leased Real Property. The
Leased Real


29

--------------------------------------------------------------------------------





Property constitutes all of the real property used or held for use by the Seller
in the operation of the Business as currently conducted.

Section 4.5
    Title to Assets; Related Matters.
(a)
    Except as set forth on Schedule 4.5(a), the Seller has good and marketable
title to all of the Purchased Assets, free and clear of all Liens, except
Permitted Liens. The Purchased Assets and Excluded Assets will constitute all
property and assets of the Seller immediately prior to the Closing and,
immediately following the Closing, the Purchased Assets will constitute all of
the assets necessary to conduct the operations of the Business in the Ordinary
Course. Except as set forth in Schedule 4.5(a), none of the Excluded Assets are
material to the Business.
(b)
    Except as set forth in Schedule 4.5(b)(1), all equipment and other items of
tangible personal property and assets included in the Purchased Assets (i) are
in good operating condition and in a state of good maintenance and repair,
ordinary wear and tear excepted, (ii) are suitable for the purposes used, and
(iii) were acquired and are usable in the Ordinary Course. There is no defect or
problem with any of such equipment, tangible personal property or assets, other
than ordinary wear and tear. Except as set forth in Schedule 4.5(b)(2), no
Person other than the Seller owns any equipment or other tangible personal
property or assets situated on the premises of the Seller, except for the leased
items that are subject to personal property leases. Except as set forth on
Schedule 4.5(b)(3), since the Balance Sheet Date, no Seller has sold,
transferred or disposed of any assets, other than sales of inventory in the
Ordinary Course. Schedule 4.5(b)(4) sets forth a true, correct and complete list
and general description of each item of tangible personal property of the Seller
(including leased personal property) that is reflected on the Balance Sheet as
of the Balance Sheet Date. The Seller has a valid and enforceable leasehold
interest for all equipment and other items of tangible personal property and
assets included in the Purchased Assets that are subject to personal property
leases, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally, and
by general equitable principles.

Section 4.6
    Financial Statements. True and correct copies of the Financial Statements
have been made available to the Purchaser. Except as expressly noted in Schedule
4.6, the Financial Statements have been prepared in accordance with GAAP from
the books and records of the Seller, and such books and records have been
maintained on a basis consistent with GAAP. Each balance sheet included in the
Financial Statements (including the related notes and schedules) fairly presents
the financial position of the Seller, as of the date of such balance sheet, and
each income statement and statement of cash flows included in the Financial
Statements (including any related notes and schedules) fairly presents the
results of operations and changes in cash flows of the Seller for the periods
set forth therein, in each case in accordance with GAAP (except as expressly
noted therein or as disclosed on Schedule 4.6). Since the Balance Sheet Date,
there has been no change in any


30

--------------------------------------------------------------------------------





accounting (or tax accounting) policy, practice or procedure (except as
expressly disclosed on Schedule 4.6) of the Seller. The Seller maintains
accurate books and records reflecting its assets and liabilities and maintains
proper and adequate internal accounting controls sufficient to provide
reasonable assurances regarding the reliability of financial reporting and the
preparation of annual financial statements for external purposes in accordance
with GAAP.

Section 4.7
    No Undisclosed Liabilities. Except as disclosed on Schedule 4.7, the Seller
does not have any Liability of the type that would be required to be disclosed
on a balance sheet under GAAP that is not adequately reflected or provided for
in the Balance Sheet, except Liabilities that have been incurred since the
Balance Sheet Date (including during the period between the date hereof and the
Closing) in the Ordinary Course or are approved by the Purchaser pursuant to
Section 6.1.

Section 4.8
    Absence of Certain Changes. Since the Balance Sheet Date and except as set
forth on Schedule 4.8, there has not been (i) any Material Adverse Effect, (ii)
any damage, destruction, loss or casualty to property or assets of Seller
resulting in a diminution of value in excess of $10,000, whether or not covered
by insurance, or (iii) any action taken of the type described in Section 6.1,
that, had such action occurred without the Purchaser’s prior approval, would be
in violation of Section 6.1.

Section 4.9
    Legal Proceedings. Except as set forth on Schedule 4.9, there is no (and
there has not been at any time in the past five years) Action pending or, to the
Seller’s Knowledge, threatened against, relating to or involving the Purchased
Assets, the Assumed Liabilities, the Seller (or pending or threatened against
any of the officers, directors, employees or independent contractors of Seller
with respect to their business activities on behalf of Seller) or any of its
real or personal property (a “Legal Proceeding”). To the Seller’s Knowledge,
there is no reasonable basis for any Legal Proceeding. None of the Legal
Proceedings set forth on Schedule 4.9, if finally determined adversely, could
have a Material Adverse Effect. Neither the Seller, nor any of the officers,
directors, employees or independent contractors of Seller with respect to their
business activities on behalf of Seller, is subject to any judgment, decree,
injunction, rule or order of any court, arbitration panel or Governmental
Entity.

Section 4.10
    Compliance with Law. Except as set forth on Schedule 4.10(a)(1), the Seller
is (and has been at all times during the past five years) in compliance in all
material respects with all applicable Laws (including applicable Laws relating
to zoning, Environmental matters and the health and safety of employees and
contractors) and other requirements of any Governmental Entity. Except as set
forth on Schedule 4.10(a)(2), (i) the Seller has not been charged with, nor
received any written notice that it is under investigation with respect to, any
violation of any applicable Law or other requirement of a Governmental Entity,
(ii) the Seller is not a party to, nor bound by, any order, judgment, decree,
injunction, rule or award of any Governmental Entity or arbitrator, and


31

--------------------------------------------------------------------------------





(iii) the Seller has filed all reports and has all Licenses relating to the
Business required to be filed with any Governmental Entity on or prior to the
date hereof.

Section 4.1
    Material Contracts. Schedule 4.11 sets forth a true, correct and complete
list of the following Contracts to which Seller is a party, by which Seller or
any of its property (including the Purchased Assets) is subject, or by which
Seller is otherwise bound (the “Material Contracts”) (other than the Employment
Agreements set forth on Schedule 4.13(b), the Company Benefit Plans set forth on
Schedule 4.14(a) and the insurance policies set forth on Schedule 4.16(a)) as of
the date hereof:
(c)
    all bonds, debentures, notes, loans, credit or loan agreements or loan
commitments, mortgages, indentures, guarantees or other Contracts relating to
the Indebtedness or the borrowing of money or binding upon any properties or
assets (real, personal or mixed, tangible or intangible) of Seller;
(d)
    all leases or licenses involving any properties or assets of Seller (whether
real, personal or mixed, tangible or intangible) (other than off-the-shelf
agreements for commercially available software or other intangible property for
which Seller pays less than $5,000 per year in license fees);
(e)
    all Contracts that: (i) limit or restrict, or purport to limit or restrict,
the Seller or any of its officers, directors, employees, agents or
representatives (in their capacity as such) from engaging in any business or
other activity in any jurisdiction; (ii) create or purport to create any
exclusive or preferential relationship or arrangement; or (iii) otherwise limit
or restrict, or purport to limit or restrict, the ability of Seller to operate
or expand the Business;
(f)
    all confidentiality agreements;
(g)
    all Contracts for capital expenditures or the acquisition or construction of
fixed assets requiring the ongoing or future payment by Seller of an amount in
excess of $25,000;
(h)
    all Contracts that provide for an increased payment or benefit, or
accelerated vesting, upon the execution hereof, or the Closing, or in connection
with the transactions contemplated hereby;
(i)
    all Contracts granting any Person a Lien on all or any part of any Purchased
Asset;


32

--------------------------------------------------------------------------------





(j)
    all Contracts for the cleanup, abatement or other actions in connection with
any Hazardous Materials, the remediation of any existing environmental condition
or relating to the performance of any environmental audit or study;
(k)
    all Contracts granting to any Person an option or a first refusal,
first-offer or similar preferential right to purchase or acquire any Purchased
Asset;
(l)
    all Contracts with any Governmental Entity;
(m)
    all Contracts for the granting or receiving of a license, sublicense or
franchise or under which any Person is obligated to pay or has the right to
receive a royalty, license fee, franchise fee or similar payment (other than
off-the-shelf agreements for commercially available software or other intangible
property for which Seller pays less than $5,000 per year in license fees);
(n)
    all Contracts to which Seller is a party (i) with respect to Intellectual
Property licensed or transferred by Seller to any third party (other than
non-exclusive end-user licenses granted by Seller to customers in the Ordinary
Course) or (ii) pursuant to which a third party has licensed or transferred any
Intellectual Property to Seller, other than off-the-shelf agreements for
commercially available software or other intangible property for which Seller
pays less than $5,000 per year in license fees);
(o)
    all joint venture or similar partnership Contracts and all other Contracts
providing for the sharing of any profits;
(p)
    all Contracts entered into involving the sale or purchase of assets or
capital stock of any Person, other than in the Ordinary Course, or a merger,
consolidation, business combination or similar transaction;
(q)
    all Contracts with any agent, distributor or representative that are not
terminable without penalty on 90 days’ or less notice;
(r)
    all customer Contracts (excluding work orders and purchase orders that
either have been completed or individually will provide revenue to the Seller in
an amount less than $15,000) for the provision of $15,000 or more in goods or
services by the Seller;
(s)
    all supply Contracts (excluding work orders and purchase orders that


33

--------------------------------------------------------------------------------





either have been completed or individually will require the Seller to spend an
amount less than $15,000) for the provision of $15,000 or more in goods or
services for the Seller;
(t)
    all outstanding powers of attorney empowering any Person to act on behalf of
Seller;
(u)
    all existing Contracts (other than those described in subsections (a)
through (r) of this Section 4.11) (i) involving an ongoing annual commitment or
annual payment to or from the Seller of more than $25,000 individually, or (ii)
that is otherwise material to the Seller; and
(v)
    all Contracts (other than those described in subsections (a) through (r) of
this Section 4.11) providing for the indemnification or holding harmless by the
Seller of any officer, director, employee or other Person; and
(w)
    all proposed Contracts or Contracts currently under negotiation that would
be required to be listed under any one of the Sections above if entered into as
of the date hereof, and are expected to be executed on or prior to the Closing
Date or within 60 days thereafter.
Prior to the date hereof, true, correct and complete copies of all Material
Contracts have been provided (or made available) by the Seller to the Purchaser.
Any new Contract applicable to the Seller or the real or personal property of
Seller that qualifies as a Material Contract that is entered into between the
date hereof and the Closing shall be promptly disclosed and provided (or made
available) by the Seller to the Purchaser as required by Section 6.3. The
Material Contracts are legal, valid, binding and enforceable in accordance with
their respective terms with respect to the Seller, and, to the Seller’s
Knowledge, each other party to such Material Contracts, except to the extent
that their enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally, and by general equitable principles. There is no
existing default or breach of Seller under any Material Contract (or event or
condition that, with notice or lapse of time or both could constitute a default
or breach) and, to the Seller’s Knowledge as of the date hereof, there is no
such default (or event or condition that, with notice or lapse of time or both,
would be likely to constitute a default or breach) with respect to any third
party to any Material Contract. Except as set forth in Schedule 4.11, neither
the Seller nor any Affiliate of Seller is participating in any discussions or
negotiations with any third party outside the Ordinary Course regarding either
(a) modification of or amendment to any Material Contract or (b) entry into any
new Contract applicable to the Seller or the real or personal property of Seller
that would be a Material Contract. Schedule 4.11 identifies (i) each Material
Contract set forth therein that requires the consent of the other party thereto
with an asterisk (*), and (ii) each Material Contract set forth therein that
requires notice to the other party thereto with two asterisks (**), in each
case, to avoid any breach, default or violation of such Contract in connection
with the Acquisition and the other transactions contemplated by this Agreement.


34

--------------------------------------------------------------------------------






Section 4.2
    Tax Returns; Taxes.
(k)
    Except as otherwise disclosed on Schedule 4.12(a): (i) all Tax Returns of
Seller due to be filed have been filed through the date hereof in accordance
with any applicable Law, have been duly and timely filed, and are true, correct
and complete in all respects; (ii) all Taxes, deposits of Taxes or other
payments relating to Taxes due and owing by Seller (whether or not shown on any
Tax Return) have been timely paid in full; (iii) there are not now any
extensions of time in effect with respect to the dates on which any Tax Returns
of Seller were or are due to be filed; (iv) all deficiencies asserted as a
result of any examination of any Tax Returns of Seller have been paid in full,
accrued on the books of the applicable Seller, or finally settled, and no issue
has been raised with Seller in any such examination which, by application of the
same or similar principles, reasonably could be expected to result in a proposed
deficiency for any other period not so examined; (v) no audits, examinations,
investigations, disputes or claims are currently underway, pending, or, to the
Seller’s Knowledge, threatened, for any Taxes of Seller, and no proposals or
deficiencies for any Taxes of Seller are being asserted, proposed or, to the
Seller’s Knowledge, threatened, and to the Seller’s Knowledge, no circumstances
exist to form the basis for asserting or raising such a claim or issue; (vi) no
claim has been made to Seller by a taxing authority in a jurisdiction in which
Seller does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction; (vii) the Seller has timely withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor or other third party; (viii)
there are no outstanding waivers or agreements by or on behalf of Seller for the
extension of time for the assessment of any Taxes or deficiency thereof, nor are
there any requests for rulings, outstanding subpoenas or requests for
information, notice of proposed reassessment of any property owned or leased by
Seller or any other matter pending between Seller and any taxing authority; (ix)
there are no Liens for Taxes (other than Liens for Taxes which are not yet due
and payable) on any of the assets of Seller, nor are any such Liens pending or,
to the Seller’s Knowledge, threatened; (x) Seller is not a party to any Tax
allocation, sharing or indemnification agreement under which Seller will have
any Liability after the Closing; (xi) Seller has not been a member of an
affiliated group filing a consolidated U.S. federal income Tax Return; (xii)
Seller has no Liability for the Taxes of any Person (other than for itself)
under U.S. Treasury Regulations Section 1.1502-6 (or any similar provision of
state, local or non-U.S. Law), as a transferee or successor, by contract, or
otherwise; and (xiii) the Seller has at all times used proper accounting methods
and periods in computing its Tax Liability.
(l)
    Except as set forth on Schedule 4.12(b), the Seller has delivered to the
Purchaser for the Tax periods commencing January 1, 2011, true, correct and
complete copies of all federal, state, local and foreign income Tax Returns
filed by the Seller.
(m)
    Seller will not be required to include any item of income in, or exclude any
item of deduction from, Taxable income for any Taxable period (or portion
thereof) beginning on or after the Closing Date as a result of any: (i) change
in method of accounting for a Taxable


35

--------------------------------------------------------------------------------





period ending prior to the Closing Date; (ii) “closing agreement” as described
in Section 7121 of the Code (or any corresponding or similar provision of state,
local, or non-U.S. Tax Law) executed on or before the Closing Date; (iii)
installment sale or open transaction disposition made on or prior to the Closing
Date; (iv) prepaid amount received on or before the Closing Date; (v) an
intercompany item under Treasury Regulations Section 1.1502-13 or an excess loss
account under Treasury Regulations Section 1.1502-19; or (vi) election made (or
contemplated to be made) under Section 108(i) of the Code.
(n)
    Seller has not been a party to any “reportable transaction” as defined in
Treasury Regulations Section 1.6011-4(b).
(o)
    None of the transactions contemplated hereby is subject to withholding under
Section 1445 of the Code.
(p)
    No issue has been raised in writing, or to the Seller’s Knowledge, orally by
any Governmental Entity, which, by application of the same principles, would
reasonably be expected to affect the Tax treatment of the Seller’s assets in any
taxable period (or portion thereof) ending after the date hereof.
(q)
    None of the Seller’s assets or properties is (i) “tax-exempt use property”
within the meaning of Section 168(h)(1) of the Code, (ii) “tax-exempt bond
financed property” within the meaning of Section 168(g) of the Code, (iii)
“limited use property” within the meaning of Rev. Proc. 2001-28, (iv) described
in Section 168(g)(1)(A) of the Code with respect to which Seller has claimed
depreciation deductions in determining its U.S. federal income tax Liability, or
(v) subject to any provision of Law comparable to any of the provisions listed
above.
(r)
    Tea Packers has at all times been an entity disregarded from its owners
described in clause (i) of Treasury Regulations Section 301.7701-3(b) for
federal tax purposes.

Section 4.3
    Officers and Employees. Schedule 4.13(a) contains a true, correct and
complete list of (a) all of the officers of the Seller, specifying their
position, annual rate of compensation, work location, length of service, and any
other non-standard benefits provided to each of them and (b) all of the
employees (whether full-time, part-time or otherwise) and individual independent
contractors of the Seller, specifying their position, status, annual salary,
hourly wages, work location, length of service, other non-standard benefits
provided to each of them, consulting or other independent contractor fees,
together with an appropriate notation next to the name of any officer or other
employee on such list who is subject to any Employment Agreement or any other
Contract (other than a standard offer letter) describing the terms or conditions
of employment of such employee or of the rendering of services by such
individual independent contractor. All of the officers, employees and individual
independent contractors of the Seller required to be disclosed on Schedule
4.13(a)


36

--------------------------------------------------------------------------------





are legally eligible for their employment or contracting services under
applicable Law and Seller is in compliance with all applicable Laws pertaining
to immigration and work authorization. Except as set forth on Schedule 4.13(b),
the Seller is not a party to or bound by any Employment Agreement or any other
Contract with respect to the terms or conditions of employment of any Person.
The Seller has provided (or made available) to the Purchaser true, correct and
complete copies of each Employment Agreement to which Seller is a party, or by
which it is otherwise bound. Each such Employment Agreement is legal, valid,
binding and enforceable in accordance with its terms with respect to the Seller,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally, and by
general equitable principles. There is no existing default or breach of Seller
under any Employment Agreement (or event or condition that, with notice or lapse
of time or both could constitute a default or breach) and, to the Seller’s
Knowledge, there is no such default (or event or condition that, with notice or
lapse of time or both, could constitute a default or breach) with respect to any
third party to any Employment Agreement. The Seller has not received a claim
from any Governmental Entity to the effect that Seller has improperly classified
any Person listed on Schedule 4.13(a). Except as set forth in Schedule 4.13(c),
the Seller has not made any verbal commitments to any officer, employee, former
employee, consultant or independent contractor of Seller or any other Person
with respect to compensation, promotion, retention, termination, severance or
similar matters in connection with the transactions contemplated hereby. Except
as indicated on Schedule 4.13(d), all officers, employees and individual
independent contractors of Seller are active on the date hereof.

Section 4.4
    Company Benefit Plans. Each Company Benefit Plan is identified in Schedule
4.14(a), and Seller has provided (or made available) a true, correct and
complete copy of each such plan to the Purchaser together with the most recent
report filed with respect to such plan with any Governmental Entity. No Company
Benefit Plan is subject to Title IV of ERISA, and no Company Benefit Plan is
described in Section 413(c) of the Code or Section 3(40) of ERISA. The terms of
each Company Benefit Plan as currently in effect that purports to be qualified
under Section 401(a) of the Code and any trust which is a part of any such
Company Benefit Plan are subject to a favorable determination letter or opinion
letter from the Internal Revenue Service, and each such Company Benefit Plan has
been operated and administered in accordance with all Laws (including ERISA and
the Code). The terms of each other Company Benefit Plan satisfy the requirements
of Laws (including ERISA and the Code), and each such Company Benefit Plan has
been operated and administered in accordance with all Laws (including ERISA and
the Code). The Seller has timely satisfied all reporting and disclosure
obligations under Laws (including ERISA and the Code) with respect to the
Company Benefit Plans. Neither the Seller nor any ERISA Affiliate thereof has
any Liability under any Employee Benefit Plan other than a Company Benefit Plan.
There have been no prohibited transactions (as described in Section 406 of ERISA
or Section 4975 of the Code) with respect to any Company Benefit Plan which have
not been corrected in full with respect to which any Tax or penalty is due or
which are not otherwise exempt under Section 4975(d) of the Code or Section 408
of ERISA. If the benefits under a Company Benefit Plan are funded through a
trust, the fair market value of the assets of such trust equal or exceed the
Liabilities of such plan and no Liens exist or may arise with respect to any
Company Benefit Plan. If the benefits under a Company Benefit Plan are funded
through insurance Contracts, such Contracts are in full force and effect and all
premiums have been paid when due. If benefits under a Company Benefit Plan are


37

--------------------------------------------------------------------------------





funded from the general assets of Seller, the Liability for funding such
benefits is shown on the books and records of Seller in accordance with GAAP and
any applicable standards of the Financial Accounting Standards Board. The Seller
has made full and timely payment of all amounts which are required to be paid as
contributions to each Company Benefit Plan. No Company Benefit Plan provides for
benefits described in Section 3(1) of ERISA following a termination of
employment except as required under Part 6 of Title I of ERISA, and the Seller
has complied in all material respects with the healthcare continuation coverage
requirements of Part 6 of Title I of ERISA. Except as set forth in Schedule
4.14(b), there is no Contract or plan with any Person which provides for any
payment to any employee by Seller, which payment would fail to be deductible by
reason of Section 280G of the Code or which would exceed the deduction limits
under Section 404 of the Code. Except as set forth in Schedule 4.14(c), the
Seller has no contractual obligation to maintain any Company Benefit Plan for
any period of time or to make contributions from its general assets at a fixed
rate to such plan (other than premium payments for an insurance Contract which
are set on a year-to-year basis and matching contributions as provided in the
401(k) plan in which any employee of Seller is eligible to participate), and the
Seller can terminate any Company Benefit Plan at any time, without any early
termination fee or penalty becoming due under the terms of any group annuity or
other insurance Contract. There is no Action pending or, to the Seller’s
Knowledge, threatened with respect to any Company Benefit Plan (other than
claims for benefits in the Ordinary Course). To the Seller’s Knowledge, there is
no reasonable basis for any Action with respect to any Company Benefit Plan
(other than claims for benefits in the Ordinary Course).

Section 4.5
    Labor Relations. Except as set forth in Schedule 4.15: (a) the Seller is not
a party to any collective bargaining agreement, Contract or legally binding
commitment to any trade union or employee organization or group in respect of or
affecting employees; (b) the Seller is not currently engaged in any negotiation
with any trade union or employee organization; (c) the Seller has not engaged in
any unfair labor practice within the meaning of the National Labor Relations
Act, and there is no pending or, to the Seller’s Knowledge, threatened complaint
regarding any alleged unfair labor practices as so defined; (d) there is no
strike, labor dispute, work slowdown or stoppage pending or, to the Seller’s
Knowledge, threatened against Seller; (e) there is no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement which is
pending or, to the Seller’s Knowledge, threatened against Seller; (f) the Seller
has not experienced any work stoppage; (g) the Seller is not the subject of any
union organization effort; (h) there are no claims pending or, to the Seller’s
Knowledge, threatened against Seller related to the status of any individual as
an independent contractor or employee; and (i) Seller has complied in all
material respects with WARN. The Seller has not misclassified any Person as
(x) an independent contractor rather than as an employee, or (y) an employee
exempt from state, federal, provincial or other applicable overtime regulations.
There are no (and for the past five years there have been no) Actions against
Seller pending, or to the Seller’s Knowledge, threatened to be brought or filed,
by or with any Governmental Entity or arbitrator in connection with the
employment of any current or former applicant, employee, consultant or
individual independent contractor of the Business, including any claim relating
to immigration or work authorization, violation of the Occupational Safety and
Health Act or the Americans with Disabilities Act, unfair labor practices,
employment discrimination, harassment, retaliation, equal pay, wages and hours
or any other employment related matter arising under applicable Laws.


38

--------------------------------------------------------------------------------






Section 4.6
    Insurance Policies. Schedule 4.16(a) sets forth a list of (a) all policies
of insurance maintained (currently maintained or held within the last three
years), owned or held by the Seller (collectively, the “Insurance Contracts”),
including the policy limits or amounts of coverage, deductibles or self-insured
retentions, and annual premiums with respect thereto, and (b) all insurance
claims made by Seller in the last three years. Such Insurance Contracts are
valid and binding in accordance with their terms, are in full force and effect,
and the Insurance Contracts will continue in effect after the Closing Date. The
Seller has not received written notice that (a) it has breached or defaulted
under any of such Insurance Contracts or (b) that any event has occurred that
would permit termination, modification, acceleration or repudiation of such
Insurance Contracts. Except as set forth in Schedule 4.16(b), the Seller is not
in default (including a failure to pay an insurance premium when due) in any
material respect with respect to any Insurance Contract, nor has Seller failed
to give any notice of any material claim under such Insurance Contract in due
and timely fashion nor has Seller in the last three years been denied or turned
down for insurance coverage.

Section 4.7
    Environmental Matters. Except as set forth on Schedule 4.17:
(a)
    the Seller possesses all Licenses required under, and is in compliance with,
all Environmental Laws, and the Seller is in compliance with all applicable
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in all Environmental Laws or
contained in any other Law, or any notice or demand letter issued thereunder,
including all requirements of Environmental Laws relating to (i) the discharge
and handling of Hazardous Materials, (ii) notice, recordkeeping and reporting,
and (iii) obtaining and maintaining Licenses for the ownership of its properties
and assets and the operation of the Business as presently conducted, including
Licenses relating to the handling and discharge of Hazardous Materials;
(b)
    the Seller has not received notice of actual or threatened Liability under
CERCLA or any similar foreign, state or local Law from any Governmental Entity
or any third party and to Seller’s Knowledge there is no fact or circumstance
that could form the basis for the assertion of any claim against Seller under
any Environmental Law, including CERCLA or any similar local, state or foreign
Law with respect to any on-site or off-site location;
(c)
    the Seller has not entered into or agreed to enter into, and has not
contemplated entering into, any consent decree or order, and is not subject to
any judgment, decree or judicial or administrative order relating to compliance
with, or the cleanup of Hazardous Materials under, any applicable Environmental
Law;
(d)
    the Seller has not been alleged to be in violation of, and has not been
subject to any administrative or judicial proceeding pursuant to, applicable
Environmental Laws;


39

--------------------------------------------------------------------------------





(e)
    the Seller is not subject to any fine, penalty, assessment or similar
financial Liability or related claims of any kind or nature whatsoever,
contingent or otherwise, incurred or imposed or based upon any provision of any
Environmental Law and arising out of any act or omission of Seller, or the
employees, agents or representatives of Seller or arising out of the ownership,
use, control or operation by Seller of any plant, facility, site, area or
property (including any plant, facility, site, area or property currently or
previously owned or leased by Seller) from which any Hazardous Materials were
Released;
(f)
    prior to the date hereof, the Seller has provided (or made available) to the
Purchaser true, correct and complete copies of all reports, audits, studies,
analyses, correspondence, memoranda, computer data and the complete files
relating to environmental matters of the Seller, and the Seller has not paid any
fine, penalty or assessment with respect to environmental matters;
(g)
    there has not occurred, nor is there presently occurring, from and due to
Seller’s operation of the Business or other use by Seller of the real property
at issue, a Release of any Hazardous Material on, into or beneath the surface of
any real property currently owned or leased by Seller, in an amount requiring
notice or report to a Governmental Entity;
(h)
    to Seller’s Knowledge, no Leased Real Property, improvement or equipment of
Seller contains any asbestos, polychlorinated biphenyls, landfill, underground
storage tanks, open or closed pits, underground sumps or other similar
underground containers; and
(i)
    Seller has not imported, manufactured, stored, managed, used, operated,
transported, treated or disposed of any Hazardous Material other than in
compliance with all Environmental Laws.

Section 4.8
    Intellectual Property.
(a)
    Schedule 4.18(a) sets forth a list of all Company Registered Intellectual
Property that is owned or purported to be owned by the Seller. The Seller owns
all right, title and interest to the Company Registered Intellectual Property
listed on Schedule 4.18(a), free and clear of all Liens.
(b)
    Schedule 4.18(b) identifies each item of Intellectual Property that Seller
uses pursuant to a written license or agreement, other than off-the-shelf
agreements for commercially available software or other intangible Intellectual
Property for which Seller pays less than $5,000 in license fees per year. With
respect to each such item of Intellectual Property listed on Schedule


40

--------------------------------------------------------------------------------





4.18(b): (i) the license or agreement covering the item is legal, valid,
binding, enforceable against Seller, and in full force and effect; (ii) Seller
is not in breach or default of the license or agreement; and (iii) Seller has
not granted any sublicenses with respect to the license or agreement.
(c)
    (i) To the Seller’s Knowledge, the operation of the Business is not
infringing or violating the Intellectual Property rights of any other Person,
(ii) no Action is pending or, to the Seller’s Knowledge, threatened against
Seller in respect of any Company Registered Intellectual Property or asserting
that Seller is infringing or violating the Intellectual Property right of any
Person, and (iii) Seller has not received any notice from any Person asserting
any such infringement or violation.

Section 4.9
    Transactions with Affiliates. To Seller’s Knowledge, and except as set forth
on Schedule 4.19, no officer or director of any Seller Party or any of its
Affiliates, no Person with whom any such officer or director has any direct or
indirect relation by blood, marriage or adoption, no entity in which any such
officer or director owns any beneficial interest (other than a publicly held
corporation whose stock is traded on a national securities exchange or in the
over-the-counter market and less than one percent (1%) of the capital stock of
which is beneficially owned by such officers and directors in the aggregate), no
Affiliate of any of the foregoing and no current or former Affiliate of any
Seller Party has entered into or is otherwise bound by: (a) any Contract with,
or relating to, Seller or the properties or assets of Seller (excluding
agreements disclosed in Schedule 4.13(b) and excluding any standard stock or
option agreements to which the Seller is a party); (b) any loan or Contract for
indebtedness relating to Seller or the properties or assets of Seller (excluding
advances of travel or other Business-related expenses in the Ordinary Course);
or (c) any Contract relating to property (real, personal or mixed), tangible or
intangible, currently used by Seller.

Section 4.10
    Undisclosed Payments. None of (a) the Seller, (b) its officers or directors
or (c) anyone acting on behalf of any of them has made or received any payment
not adequately disclosed in the books and records of Seller and the Financial
Statements in connection with or in any way relating to Seller.

Section 4.11
    Customer Relations. Schedule 4.21 contains a correct and complete list of
the names and addresses of the Customers (and the amount of sales to each such
Customer during the 12-month period ended December 31, 2015 and the six-month
period ended on the Balance Sheet Date). The Seller maintains good relations
with each Customer as of the date of this Agreement and, to the Seller’s
Knowledge as of the date of this Agreement, no event has occurred that could
materially and adversely affect the relations between Seller and the Customer.
Except as set forth on Schedule 4.21, no Customer has, during the 12 months
prior to the date of this Agreement, cancelled, terminated or, to Seller’s
Knowledge, made any threat to cancel or otherwise terminate any of its Contracts
with Seller or to materially decrease its orders from Seller and, to Seller’s
Knowledge as of the date of this Agreement, no Customer intends to terminate or
materially alter its business relations with Seller, either as a result of the
transactions contemplated hereby or otherwise.


41

--------------------------------------------------------------------------------






Section 4.12
    Supplier Relations. Schedule 4.22 contains a correct and complete list of
the names and addresses of the Suppliers (and the amount of purchases from each
such Supplier during the 12-month period ended December 31, 2015 and the
six-month period ended on the Balance Sheet Date). The Seller maintains good
relations with each Supplier as of the date of this Agreement and, to the
Seller’s Knowledge as of the date of this Agreement, no event has occurred that
could materially and adversely affect the relations between Seller and the
Supplier. Except as set forth on Schedule 4.22, no Supplier has, during the 12
months prior to the date of this Agreement, cancelled, terminated or, to
Seller’s Knowledge, made any threat to cancel or otherwise terminate any of its
Contracts with Seller or to materially decrease its supply to Seller, and to
Seller’s Knowledge as of the date of this Agreement, no Supplier intends to
terminate or materially alter its business relations with Seller, either as a
result of the transactions contemplated hereby or otherwise.

Section 4.13
    Accounts Receivable; Accounts Payable.
(a)
    Accounts Receivable. The Seller has delivered to the Purchaser a true,
correct and complete schedule of the Receivables as of June 30, 2016 showing the
amount of each Receivable and an aging of amounts due thereunder, which schedule
is correct and complete as of that date. Except as set forth on Schedule
4.23(a), to the Seller’s Knowledge, the debtors to which the Receivables relate
are not in or subject to a bankruptcy or insolvency proceeding and none of the
Receivables has been made subject to an assignment for the benefit of creditors.
Except as set forth on Schedule 4.23(a), all such Receivables are current and
there are no disputes regarding the collectability of any such Receivables.
Except as set forth on Schedule 4.23(a), all Receivables as of the Closing Date
(net of any aggregate reserves shown on Schedule 4.23(a) (i) will be valid,
existing and collectible in a manner consistent with the Seller’s past practices
without resort to legal proceedings or collection agencies, (ii) represent
monies due for goods sold and delivered or services rendered in the Ordinary
Course and (iii) will not be subject to any refund or adjustment or any defense,
right of set-off, assignment, restriction, security interest or other Lien. The
Seller has not factored any of its receivables.
(b)
    Accounts Payable. The accounts payable of the Seller reflected on the
Balance Sheet, and the accounts payable of the Seller since the Balance Sheet
Date, arose or will arise, as applicable, from bona fide transactions in the
Ordinary Course.

Section 4.14
    Licenses.
(a)
    Schedule 4.24(a) is a correct and complete list of all Licenses held by the
Seller. The Seller owns or possesses all Licenses that are necessary to enable
it to carry on the Business as presently conducted. All such Licenses are valid,
binding and in full force and effect. The execution, delivery and performance
hereof and the consummation of the Acquisition and the transactions contemplated
this Agreement shall not adversely affect any such License, or require


42

--------------------------------------------------------------------------------





consent from, or notice to, any Governmental Entity. Schedule 4.24(b) sets forth
those Licenses that may be transferrable to the Purchaser at the Closing, and
Seller’s best information concerning the consent, notice or filing requirements
(relating to the relevant Governmental Entity issuing the License) that would be
required for Purchaser to obtain the transfer of such scheduled License as part
of the Purchased Assets. The Seller has taken all necessary action to maintain
each License listed on Schedule 4.24(a). No loss or expiration of any License is
pending or, to the Seller’s Knowledge, threatened or reasonably foreseeable
(other than expiration upon the end of any term).
(b)
    To the Seller’s Knowledge, each individual independent contractor listed on
Schedule 4.13(a), and each other independent contractor, has the requisite
License required to provide the services such independent contractor provides to
the Seller.

Section 4.15
    Product and Services Warranties; Warranty Claims.
(a)
    Except as set forth on Schedule 4.25(a)(1), there are no pending or, to the
Seller’s Knowledge, threatened claims against Seller that any of its goods are
defective or subject to a product recall, or that the goods or services
manufactured, sold or provided by Seller fail to meet any product or service
warranties of any applicable standard or the specifications of any foreign,
federal, state, or local authority which involve or, to the Seller’s Knowledge,
could reasonably be expected to involve a cost to Seller which in the aggregate
for all such claims exceeds or could reasonably be expected to exceed $10,000.
Except as provided in Schedule 4.25(a)(2), the Seller has not issued any recalls
of products sold by it during the past five years.
(b)
    Except as set forth on Schedule 4.25(b), since January 1, 2011, the Seller
has not incurred any Liability arising out of an injury to individuals or
property as a result of the manufacture, ownership, possession or use of any
product designed, manufactured, packaged, sold, leased, licensed, delivered, or
otherwise distributed by Seller, and to the Seller’s Knowledge, no events have
occurred and no circumstances exist that could give rise to or serve as a basis
for any such Liability.

Section 4.16
    Inventories. Except as set forth on Schedule 4.26, all Inventories are
usable and of merchantable quality. Any aggregate Inventory specifically
identified by the Seller as satisfying a specific State of Arizona or other
governmental product specification does not include any items which are below
such specification, and the aggregate Inventory specifically identified by the
Seller as satisfying any customary quality control standards does not include
any items which are below such standards. Except as set forth in Schedule 4.26,
any aggregate Inventory includes no items which are of a quality or quantity not
usable or, in the case of finished goods, salable in the normal course of
business (it being understood that all Inventory shall have remaining shelf life
of at least six months, which is the shelf life required by the Seller’s
customers; and no such Inventory is (a) adulterated or misbranded within the
meaning of the Federal Food, Drug and Cosmetic Act, (b) an item that may not,
under Federal Food, Drug and Cosmetic Act, be introduced into interstate


43

--------------------------------------------------------------------------------





commerce, and (c) adulterated or misbranded within the meaning of or in
violation of any disclosure or warning required under the pure food and drug or
health, safety or Environmental Laws, regulations or ordinances of any state or
other government authority which are applicable to such shipment or delivery).
Seller’s report of the value of the Inventory as of August 31, 2016 was made and
calculated consistent with the Seller’s past practices.

Section 4.17
    Regulatory and Certification Compliance.
(a)    Compliance Generally. Seller has at all times through the date hereof,
with respect to all of Seller’s products currently made, sold or marketed in the
United States, or imported by Seller into the United States (collectively, the
“Products”), complied in all material respects with the applicable provisions of
the Federal Food, Drug, and Cosmetic Act and the implementing regulations,
policies and guidances issued by the U.S. Food and Drug Administration (the
“FDA”), the applicable provisions of the Federal Trade Commission Act and the
implementing regulations, policies and guidances issued by the Federal Trade
Commission (the “FTC”), any applicable regulations and requirements adopted by
the U.S. Department of Agriculture (the “USDA”), and any applicable requirements
established by state or local authorities responsible for regulating tea
products and production facilities (collectively, the “State Authorities”), as
well as with all terms and conditions imposed in any Licenses granted to Seller
by the FDA, the USDA, any State Authority, any other Governmental Entity or any
other Person, including any applicable facility registrations and fees; current
good manufacturing practice (cGMP), Hazard Analysis and Critical Control Point
(HACCP), or sanitation requirements; requirements relating to food; product or
nutrition labeling requirements; inspection requirements; product composition
requirements; testing requirements or protocols; recordkeeping and product
traceability requirements; reporting and monitoring requirements; packaging
(including co-packing and repackaging) requirements; laboratory controls;
storage and warehousing procedures; prior import notice, product certifications
and shipping requirements; and shelf-life requirements.
(b)    Enforcement Actions. Each of the Seller, the Products, and the facilities
in which the Products are made, processed, labeled, packaged, handled or stored
by or on behalf of Seller, are not now the subject (nor have they been the
subject during the previous five years) of any recall, investigation, penalty
assessment, non-routine audit or other compliance or enforcement action, or any
investigation, by the FDA, the FTC, the USDA, any State Authority, or any other
authority having responsibility for the regulation of food or beverage products,
and, to the Seller’s Knowledge, none of the assemblers or distributors which
receive, assemble or distribute the Products is subject (or has been subject
during the previous five years) to any such adverse action with regard to the
Products. To the Seller’s Knowledge, no supplier that supplies goods (including
tea ingredients) or services in relation to the Products is subject (or has been
subject during the previous five years) to any such adverse action with regard
to such goods (including tea ingredients) or services. Seller has obtained all
necessary Licenses from, and has made all necessary and appropriate applications
and other submissions to, the FDA, the USDA, any State Authority and any other
applicable authority having responsibility for the regulation of tea products,
for its current and past business activities relating to the Products,
including, without limitation and as applicable, any new


44

--------------------------------------------------------------------------------





dietary ingredient (NDI) or generally recognized as safe (GRAS) notifications,
and notifications for “structure function” claims for the Products.
(c)    Unsuitability. The Seller has not received any information or report from
the FDA, the FTC, the USDA, any State Authority, or any other authority having
responsibility for the regulation of food or tea products, indicating that any
Product is unsafe or unsuitable for its intended use, and, to the Seller’s
Knowledge, there are no facts that would reasonably be expected to result in the
FDA, the FTC, the USDA, any State Authority, or other authority having
responsibility for the regulation of food or tea products, prohibiting or
restricting the marketing, sale, distribution or use in the United States of any
Product currently made or marketed by the Seller, or the operation or use of any
facility currently used by the Seller in connection with the Products.

Section 4.18
    Import/Export. The Seller has at all times conducted its import and export
transactions in accordance and compliance in all material respects with (a) all
applicable United States import, export and re-export controls Laws, including
the United States Export Administration Act of 2001, as amended and the Export
Administration Regulations (including Antiboycott regulations) implemented by
the Office of Foreign Assets Control and the customs regulations administered by
the U.S. Customs and Board Protection, and (b) consistent with applicable U.S.
Laws and all other applicable import / export controls Laws in other countries
in which Seller conducts business. Without limiting the foregoing:
(a)
    Seller has obtained, and is in compliance in all material respects with, all
Export/Import Approvals;
(b)
    there are no pending or, to the Seller’s Knowledge, threatened claims
against Seller with respect to such Export/Import Approvals;
(c)
    to the Seller’s Knowledge, there are no actions, conditions or circumstances
pertaining to Seller’s import or export transactions that would give rise to any
future fine, penalty, assessment or similar financial Liabilities or related
claims based on its operation of the Business through the Closing Date;
(d)
    Seller has remitted all appropriate import fees, duties, taxes and/or any
other payment required for import transactions in any country in which Seller
conducts the Business;
(e)
    the Seller is not a party to any Contract or bid with and Seller has not
conducted business with (directly or, to the Seller’s Knowledge, indirectly),
any Person located in Central African Republic, Cuba, Belarus, Burma (Myanmar),
Burundi, Iran, Libya, North Korea, Somalia, Sudan, Syria or Zimbabwe;


45

--------------------------------------------------------------------------------





(f)
    Seller has not received written notice from a Governmental Entity claiming
or alleging that it was not in compliance with any applicable Laws relating to
the export or import of goods, technology and/or services to or from any foreign
jurisdiction; and
(g)
    Seller has not made any voluntary or directed disclosures to, and Seller has
not been subject to any fines, penalties or sanctions from, any Governmental
Entity regarding any import or export control violations.

Section 4.19
    Ethical Practices. Neither the Seller nor any representative of the Seller
has offered or given, and, to the Seller’s Knowledge, no other Person has
offered or given on Seller’s behalf, anything of value to: (a) any official of a
Governmental Entity, any political party or official thereof or any candidate
for political office; (b) any customer or member of any Governmental Entity; or
(c) any other Person, in any such case while knowing or having reason to know
that all or a portion of such money or thing of value may be offered, given or
promised, directly or indirectly, to any customer or member of any Governmental
Entity or any candidate for political office for the purpose of the following:
(i) influencing any action or decision of such Person, in such Person’s official
capacity, including a decision to fail to perform such Person’s official
function; (ii) inducing such Person to use such Person’s influence with any
Governmental Entity to affect or influence any act or decision of such
Governmental Entity to assist the Seller in obtaining or retaining business for,
with, or directing business to, any Person; or (iii) where such payment would
constitute a bribe, kickback or illegal or improper payment to assist the Seller
in obtaining or retaining business for, with, or directing business to, any
Person.

Section 4.20
    Brokers and Finders. Other than Billow Butler & Company, L.L.C., none of the
Seller nor any Affiliate, officer, director or employee thereof has employed any
broker, finder or investment banker or incurred any Liability for any investment
banking fees, financial advisory fees, brokerage fees or finders’ fees in
connection with the transactions contemplated hereby. The Seller is solely
responsible for the fees and expenses of Billow Butler & Company, L.L.C.

Section 4.21
    Solvency. Immediately before and immediately after giving effect to the
Acquisition and other transactions contemplated by this Agreement, the Seller
shall be able to pay its debts as they become due and shall own property having
a fair saleable value greater than the amounts required to pay its debts
(including a reasonable estimate of the amount of all contingent Liabilities).
Immediately before and immediately after giving effect to the Acquisition and
the other transactions contemplated by this Agreement, the Seller shall have
adequate capital to carry on its business. No transfer of property is being made
and no obligation is being incurred in connection with the Acquisition and the
other transactions contemplated by this Agreement with the intent to hinder,
delay, or defraud either present or future creditors of the Seller.


46

--------------------------------------------------------------------------------






ARTICLE V
    
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
The Purchaser represents and warrants to the Seller Parties that the statements
contained in this Article V are true and correct as of the date hereof and as of
the Closing Date:

Section 5.1
    Organization. The Purchaser is duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.

Section 5.2
    Authorization. The Purchaser has full power and authority to execute and
deliver this Agreement, the Seller Ancillary Documents executed by the
Purchaser, and the Purchaser Ancillary Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by the Purchaser of this Agreement, the
Seller Ancillary Documents executed by the Purchaser, and the Purchaser
Ancillary Documents, the performance by the Purchaser of its obligations
hereunder and thereunder, and the consummation of the transactions provided for
herein and therein have been duly and validly authorized by all necessary
corporate action on the part of the Purchaser. This Agreement, the Seller
Ancillary Documents executed by the Purchaser, and the Purchaser Ancillary
Documents have been duly executed and delivered by the Purchaser and constitute
the valid and binding agreement of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, subject to applicable
bankruptcy, insolvency and other similar Laws affecting the enforceability of
creditors’ rights generally, general equitable principles and the discretion of
course in granting equitable remedies.

Section 5.3
    Absence of Restrictions and Conflicts. The execution, delivery and
performance of this Agreement, the Seller Ancillary Documents executed by the
Purchaser, and the Purchaser Ancillary Documents, the consummation of the
transactions contemplated hereby and thereby and the fulfillment of, and
compliance with, the terms and conditions hereof and thereof do not or shall not
(as the case may be), with the passing of time or the giving of notice or both,
violate or conflict with, constitute a breach of or default under, result in the
loss of any benefit under, or permit the acceleration of any obligation under,
(a) any term or provision of the certificate of incorporation or bylaws of the
Purchaser, (b) any Contract to which the Purchaser is a party, (c) any judgment,
decree or order of any Governmental Entity to which the Purchaser is a party or
by which the Purchaser or any of its properties is bound, or (d) any statute,
law, rule or regulation applicable to the Purchaser unless, in each case, such
violation, conflict, breach, default, loss of benefit or accelerated obligation
would not, either individually or in the aggregate, have a material adverse
impact on the ability of the Purchaser to consummate the transactions
contemplated hereby, by the Seller Ancillary Documents executed by the
Purchaser, or the Purchaser Ancillary Documents.


47

--------------------------------------------------------------------------------






ARTICLE VI
    
CERTAIN COVENANTS AND AGREEMENTS

Section 6.1
    Conduct of the Business. For the period commencing on the date hereof and
ending on the Closing Date, the Seller shall, except as expressly required or
expressly provided for hereby and except as otherwise consented to in advance in
writing by the Purchaser or as set forth in Schedule 6.1:
(g)
    conduct the Business only in the Ordinary Course and not engage in any new
line of business or enter into any agreement, transaction or activity, except
those in the Ordinary Course and not otherwise prohibited under this Section
6.1;
(h)
    use commercially reasonable efforts to preserve intact Seller’s goodwill and
business organization, keep Seller’s officers and employees available to the
Purchaser, and preserve Seller’s relationships and goodwill with customers,
distributors, suppliers, employees and other Persons having business relations
with it, in each case in the Ordinary Course;
(i)
    maintain Seller’s existence and good standing in its jurisdiction of
organization and in each jurisdiction in which the ownership or leasing of its
property or the conduct of its business requires such qualification;
(j)
    duly and timely file or cause to be filed all Tax Returns required to be
filed with any Governmental Entity and promptly pay or cause to be paid when due
all Taxes, assessments and governmental charges, including interest and
penalties levied or assessed, unless diligently contested in good faith by
appropriate proceedings;
(k)
    maintain in existing condition and repair, in the Ordinary Course, all
buildings, offices, and other structures located on the Leased Real Property,
and all equipment, fixtures and other tangible personal property located on the
Leased Real Property;
(l)
    not authorize for issuance or issue and deliver any additional shares of
Seller’s capital stock (other than in the Ordinary Course consistent with the
terms of any outstanding options to purchase capital stock which are exercised
by their holders), or securities convertible into or exchangeable for such
capital stock, or issue or grant any right, option or other commitment for the
issuance of shares of its capital stock, or split, combine or reclassify any
shares of its capital stock;


48

--------------------------------------------------------------------------------





(m)
    not amend or modify its organizational or governance documents;
(n)
    not declare, pay or set aside for payment any dividend or other distribution
or make any payment to any related parties other than in the Ordinary Course;
(o)
    not create any subsidiary, acquire any capital stock or other equity
securities of any Person or acquire any equity or ownership interest in any
business or Person;
(p)
    not dispose of or permit to lapse any right to the use of any patent,
trademark, trade name, service mark, license or copyright of Seller (including
any of the Company Intellectual Property), or dispose of or disclose to any
Person, other than in the Ordinary Course and pursuant to a commercially
reasonable non-disclosure Contract, any trade secret, formula, process,
Software, technology or know-how of Seller not a matter of public knowledge
prior to the date hereof;
(q)
    not (i) sell or transfer any asset, (ii) create, incur or assume any
indebtedness secured by any asset of Seller, (iii) grant, create, incur or
suffer to exist any Lien (other than a Permitted Lien) on any asset of Seller,
(iv) incur any Liability (including the guaranty of a Liability or obligation of
any other Person), except in the Ordinary Course, (v) write-off any guaranteed
check, note or account receivable, (vi) write-down the value of any asset or
investment on the books or records of Seller, except for depreciation and
amortization in the Ordinary Course, (vii) cancel any debt or waive any claim or
right, in each case with a value in excess of $10,000, or (viii) make any
commitment for any capital expenditure to be made on or following the date
hereof in excess of $10,000 in the case of any single expenditure or $25,000 in
the case of all capital expenditures;
(r)
    not increase in any manner the base compensation of, or enter into any new
bonus or incentive agreement or arrangement with, any of its employees,
officers, directors or consultants, except in the Ordinary Course; provided,
however, that the Seller shall not take any action described in this Section
6.1(l) with respect to (i) any officer or director of Seller or (ii) any Person
whose annualized base compensation is $75,000 or more or whose annual base
compensation for the 12-month period following the date hereof is expected to be
$75,000 or more;
(s)
    not pay or agree to pay any additional pension, retirement allowance or
other employee benefit under any Company Benefit Plan to any of Seller’s


49

--------------------------------------------------------------------------------





employees, officers, directors or consultants, whether past or present, except
in the Ordinary Course; provided, however, that the Seller shall not take any
action described in this Section 6.1(m) with respect to (i) any officer or
director of Seller or (ii) any Person whose annualized base compensation is
$75,000 or more or whose annual base compensation for the 12-month period
following the date hereof is expected to be $75,000 or more;
(t)
    not adopt, amend or terminate any Company Benefit Plan or increase the
benefits provided under any Company Benefit Plan, or promise or commit to
undertake any of the foregoing in the future;
(u)
    not enter into a collective bargaining agreement or any Contract that, if in
effect on the date hereof, would have been required to have been disclosed
pursuant to Section 4.15;
(v)
    not amend or terminate any existing Employment Agreement or enter into any
new Employment Agreement;
(w)
    maintain supplies and inventory at levels that are in the Ordinary Course;
(x)
    continue to extend customers credit, collect accounts receivable and pay
accounts payable and similar obligations in the Ordinary Course;
(y)
    perform in all material respects all of its obligations under, and not
default or suffer to exist any event or condition that with notice or lapse of
time or both could constitute a default under, each Company Contract (except
those being contested in good faith) and not enter into, assume or amend any
Contract that is or would be a Company Contract, other than in the Ordinary
Course;
(z)
    not pay, discharge or satisfy any claim or Liability other than the payment,
discharge or satisfaction in the Ordinary Course of claims and Liabilities;
(aa)
    not increase any reserves for contingent Liabilities (excluding any
adjustment to bad debt reserves in the Ordinary Course);
(bb)
    maintain in full force and effect and in the same amounts policies of


50

--------------------------------------------------------------------------------





insurance comparable in amount and scope of coverage to that now maintained by
or on behalf of Seller pursuant to the insurance Company Contracts;
(cc)
    maintain Seller’s books and records on a basis consistent with GAAP;
(dd)
    continue Seller’s cash management practices in the Ordinary Course;
(ee)
    not make or change any election relating to Taxes, change an annual
accounting period, adopt or change any accounting method, file any amended Tax
Return, enter into any closing agreement, settle any Tax claim or assessment
relating to Seller, surrender any right to claim a refund of Taxes, consent to
any extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to Seller, or take any other similar action relating to the
filing of any Tax Return or the payment of any Tax, in each case if such
election, adoption, change, amendment, agreement, settlement, surrender, consent
or other action would have the effect of increasing the Tax Liability of Seller
for any period ending after the Closing Date or of the Purchaser, or decreasing
any Tax attribute of Seller existing on the Closing Date; and
(ff)
    not authorize, or commit or agree to take, any of the foregoing actions that
are prohibited by this Section 6.1.
In connection with the continued operation of the Seller during the period
commencing on the date hereof and ending on the Closing Date, the Seller shall
confer in good faith on a regular and frequent basis with the Purchaser
regarding material matters and the general status of on-going operations of the
Seller. The Seller Parties hereby acknowledge that the Purchaser does not and
shall not waive any right it may have hereunder as a result of such
consultations. None of the Seller Parties shall take any action that would, or
could reasonably be expected to, result in any representation or warranty of
such Person set forth herein to become untrue.

Section 6.2
    Inspection and Access to Information. During the period commencing on the
date hereof and ending on the Closing Date, the Seller shall, and shall cause
its officers, directors, employees, auditors and agents to (i) provide the
Purchaser and its accountants, investment bankers, counsel, environmental
consultants and other authorized representatives full access, during reasonable
hours and under reasonable circumstances, to any and all of its premises,
employees (including executive officers), properties, Contracts, books, records
and other information (including Tax Returns filed and those in preparation),
and (ii) furnish (or make available) to the Purchaser and its authorized
representatives, promptly upon request therefor, any and all financial,
technical and operating data and other information pertaining to the Seller and
otherwise fully cooperate with the conduct of due diligence by the Purchaser and
its representatives.


51

--------------------------------------------------------------------------------






Section 6.3
    Notices of Certain Events. The Seller (and where specified the other Seller
Parties) shall promptly notify the Purchaser prior to the Closing Date of:
(c)
    any change or event that, individually or in the aggregate, has had or could
reasonably be expected to have (i) a Material Adverse Effect or (ii) otherwise
result in any representation or warranty of the Seller or Seller Parties (or any
one or more of them) hereunder being inaccurate in any material respect;
(d)
    any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated hereby;
(e)
    any notice or other communication from any Governmental Entity in connection
with the transactions contemplated hereby;
(f)
    any Action commenced or, to the Seller’s Knowledge, threatened against,
relating to or involving or otherwise affecting any of the Seller Parties that,
if pending on the date hereof, would have been required to have been disclosed
pursuant to Section 4.9 or that relates to the consummation of the transactions
contemplated hereby; and
(g)
    (i) the damage or destruction by fire or other casualty of any asset or part
thereof of the Seller or (ii) any asset or part thereof becoming the subject of
any proceeding (or, to the Seller’s Knowledge, any threatened proceeding) for
the taking thereof or of any right relating thereto by condemnation, eminent
domain or other similar governmental action.
The Seller Parties hereby acknowledge that the Purchaser does not and shall not
waive any right it may have hereunder as a result of such notification. The
Seller shall also promptly notify the Purchaser prior to the Closing Date of any
new Material Contracts or any amendments or terminations to any existing
Material Contracts.

Section 6.4
    Interim Financials. As promptly as practicable following each regular
accounting period subsequent to the end of the most recent fiscal year and prior
to the Closing Date, the Seller shall deliver to the Purchaser periodic
financial reports in the form that they are customarily prepared for the
Seller’s internal purposes concerning the Seller and, if available, unaudited
statements of the financial position of the Seller as of the last day of each
accounting period and statements of income and changes in financial position of
Seller for the period then ended. The Seller shall cause each such interim
statement to (a) present fairly in all material respects financial condition of
the


52

--------------------------------------------------------------------------------





Seller and the related results of its operations for the respective periods then
ended, and (b) be prepared on a basis consistent with GAAP.

Section 6.5
    No Solicitation of Transactions. The Seller shall not, directly or
indirectly, through any officer, director or agent of Seller or otherwise,
initiate, solicit or encourage (including by way of furnishing non-public
information or assistance), or enter into negotiations or discussions of any
type, directly or indirectly, or enter into a confidentiality agreement, letter
of intent or purchase agreement, merger agreement or other similar agreement
with any Person other than the Purchaser with respect to a sale of all or any
substantial portion of the assets of the Seller, or a merger, consolidation,
business combination, sale of all or any substantial portion of the capital
stock or debt or equity securities of the Seller, or the liquidation or similar
extraordinary transaction with respect to the Seller. The Seller shall notify
the Purchaser orally (within 24 hours) and in writing (as promptly as
practicable) on a no-name basis of the materially relevant terms of any inquiry
or proposal by a third party to do any of the foregoing that the Seller Parties
or any of their Affiliates or any of their respective officers, directors,
employees, investment bankers, financial advisors, attorneys, accountants or
other representatives may receive relating to any of such matters.

Section 6.6
    Reasonable Efforts; Further Assurances; Cooperation. Subject to the other
provisions hereof, each Party shall use its commercially reasonable, good faith
efforts to perform its obligations hereunder and to take, or cause to be taken,
and do, or cause to be done, all things necessary, proper or advisable under
applicable Law to obtain all consents required as described on Schedule 4.3(b)
and to satisfy all conditions to its obligations hereunder and to cause the
transactions contemplated herein to be effected as soon as practicable, but in
any event on or prior to the Expiration Date, in accordance with the terms
hereof and shall cooperate fully with each other Party and its officers,
directors, employees, agents, counsel, accountants and other designees in
connection with any step required to be taken as a part of its obligations
hereunder, including the following:
(d)
    Each Party promptly shall make all filings and submissions and shall take
all other actions necessary, proper or advisable under applicable Laws to obtain
any required approval of any Governmental Entity with jurisdiction over the
transactions contemplated hereby (except that no Party shall have any obligation
to take or consent to the taking of any action required by any such Governmental
Entity that is reasonably likely to adversely affect such Party or the
Acquisition or the other transactions contemplated by this Agreement or the
Seller Ancillary Documents or the Purchaser Ancillary Documents). Each Party
shall furnish all information required for any application or other filing to be
made pursuant to any applicable Law in connection with the transactions
contemplated hereby. Each of the Parties shall cooperate with the others in
promptly filing any other necessary applications, reports or other documents
with any Governmental Entity having jurisdiction with respect to this Agreement
and the transactions contemplated hereby, and in seeking necessary consultation
with and prompt favorable action by such Governmental Entity.


53

--------------------------------------------------------------------------------





(e)
    In the event any Action by any Governmental Entity or other Person is
commenced that questions the validity or legality of the Acquisition or any
other transaction contemplated hereby or seeks damages in connection therewith,
the Parties shall (i) cooperate and use all commercially reasonable efforts to
defend against such claim, action, suit, investigation or other proceeding, (ii)
in the event an injunction or other order is issued in any such Legal
Proceeding, use all commercially reasonable efforts to have such injunction or
other order lifted, and (iii) cooperate reasonably regarding any other
impediment to the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, the commencement of any such Action will not
affect either Party’s right to notice a Termination of this Agreement on or
after the Expiration Date under Section 9.1 and neither Party shall have any
obligation under this Agreement to continue to contest any such Action beyond or
past the Expiration Date.
(f)
    The Seller shall give all notices to third parties required hereunder and
use commercially reasonable efforts (in consultation with Purchaser and without
the requirement that Seller pay for any such consent) to obtain all third-party
consents (i) necessary, proper or advisable to consummate the transactions
contemplated hereby, (ii) required to avoid a breach of or default by Seller
under any Assumed Contract or (iii) required to prevent a Material Adverse
Effect, whether prior to, on or following the Closing Date.
(g)
    Each Party shall, and shall cause each applicable Affiliate of such Party
to, do all things required by such Affiliate pursuant to this Agreement.

Section 6.7
    Public Announcements. Seller and Purchaser will consult and cooperate with
each other concerning the timing and manner of the announcements of the Closing
of the Acquisition to Seller’s employees, customers, suppliers, and other
business relations. Unless otherwise required by applicable Law or stock
exchange requirements, no Party shall make any public announcements in respect
of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
Party (which consent shall not be unreasonably withheld or delayed), and the
Parties shall cooperate as to the timing and contents of any such announcement.

Section 6.8
    Company Benefit Plans and Employment Agreements. Prior to the Closing Date,
the Seller shall make all required contributions and pay all premiums required
under each Company Benefit Plan, including any employer matching and profit
sharing contributions, which are due on or before the Closing Date. Prior to the
Closing Date, the Seller shall take all action required (a) to make any
amendments to any Company Benefit Plan required to comply with Law for periods
on or before the Closing Date, and (b) to file or furnish all documentation
related to the Company


54

--------------------------------------------------------------------------------





Benefit Plans that are required to be filed with or furnished to any participant
or Governmental Entity to comply with Laws for periods on or before the Closing
Date. Prior to the Closing Date, the Seller shall provide the Purchaser all
documentation reasonably requested by the Purchaser related to all Company
Benefit Plans.

Section 6.9
    [RESERVED].

Section 6.10
    Tax Matters.
(a)
    Cooperation on Tax Matters. The Seller and the Purchaser shall cooperate
fully, as and to the extent reasonably requested by the other Party, in
connection with the filing of Tax Returns pursuant to this Section 6.10 and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided (or made available) hereunder. The Seller shall (i) retain all
books and records with respect to Tax matters relating to any taxable period
beginning before the Closing Date until the expiration of each applicable
statute of limitations (and, to the extent notified by the Purchaser, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (ii)
give the Purchaser reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the Purchaser reasonably so
requests, the Seller Parties shall allow the Purchaser to make copies of such
books and records. The Purchaser and the Seller Parties shall, upon request, use
their commercially reasonable efforts to obtain any certificate or other
document from any Governmental Entity or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including with
respect to the transactions contemplated hereby).
(b)
    Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges,
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement (the “Transfer Taxes”) shall be paid one-half by the Seller and
one-half by the Purchaser if and when due, and each such Party shall, at its own
expense, file all necessary Tax Returns and other documentation with respect to
all such Taxes, fees, and charges, and, if required by applicable Law, each
Party will, and will cause its Affiliates to, join in the execution of any such
Tax Returns by the other Party and other documentation. All income Taxes imposed
on the Seller Parties by reason of the asset sale and contribution contemplated
by this Agreement shall be paid by the Seller Parties when due, and the Seller
Parties will, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such Taxes, including Tax Returns for the
Seller.


55

--------------------------------------------------------------------------------





(c)
    Allocation of Consideration. The Purchaser and the Seller agree that the
Total Consideration (plus the amount of capitalized costs) shall be allocated
among the Purchased Assets for all purposes (including Tax and financial
accounting) as shown on the allocation schedule (the “Allocation Schedule”)
attached as Schedule 6.10(c), which is intended to be consistent with Section
1060 of the Code and the Treasury Regulations thereunder (and any similar
provision of state, local and foreign Law, as appropriate). The Purchaser and
the Seller Parties shall file all Tax Returns (including amended returns and
claims for refund) and information reports in a manner consistent with the
Allocation Schedule. Any adjustments to the Total Consideration, including
pursuant to Sections 3.2, 3.3 and 3.4, shall be allocated to Class VII assets
pursuant to the Allocation Schedule. The Purchaser and the Seller’s
Representative shall file, and cause their respective Affiliates to file, all
Tax Returns (including IRS Form 8594) in a manner consistent with the Allocation
Schedule, and none of the Purchaser or the Seller’s Representative shall take,
or shall permit any of their respective Affiliates to take, any position
inconsistent with such Allocation Schedule on any tax return or otherwise,
unless required to do so by applicable Law or a “determination” within the
meaning of Section 1313(a)(1) of the Code.
(d)
    Prorations. All real property taxes, personal property taxes, or ad valorem
obligations and similar recurring taxes and fees on the Purchased Assets for
taxable periods beginning before, and ending after, the Closing Date, shall be
prorated between the Purchaser and the Seller as of the Closing Date. The Seller
shall be responsible for all such taxes and fees on the Purchased Assets
accruing during any period up to and including the Closing Date. The Purchaser
shall be responsible for all such taxes and fees on the Purchased Assets
accruing during any period after the Closing Date. With respect to Taxes
described in this Section 6.10(d), the Purchaser and the Seller (as applicable)
shall prepare and timely file all Tax Returns due after the Closing Date with
respect to such Taxes. If one Party remits to the appropriate taxing authority
payment for Taxes, which are subject to proration under this Section 6.10(d) and
such payment includes the other Party’s share of such Taxes, such other Party
shall promptly reimburse the remitting party for its share of such Taxes. In the
case of any Taxes that are imposed on a periodic basis and are payable for a Tax
period that includes (but does not end on) the Closing Date, the portion of such
Tax that relates to the portion of such Tax period ending on the Closing Date
(i.e., the pre-Closing Taxes) will (i) in the case of any Taxes other than Taxes
based upon or related to income or receipts, be deemed to equal the amount of
such Tax for the entire Tax period multiplied by a fraction the numerator of
which is the number of days in the Tax period ending on the Closing Date and the
denominator of which is the number of days in the entire Tax period, and (ii) in
the case of any Tax based upon or related to income or receipts, be deemed to
equal the amount that would be payable if the relevant Tax period ended on the
Closing Date.
(e)
    Notifications and Tax Clearance Certificates. Upon request from Purchaser,
the Seller shall comply, and shall provide the Purchaser with the information
and documentation to comply, and cooperate with the Purchaser in its compliance,
with all applicable tax bulk sales and tax notification Laws (and all similar
Laws) of every jurisdiction where Seller is obligated to file Tax Returns with
respect to the Business and/or the Purchased Assets. If the


56

--------------------------------------------------------------------------------





Purchaser is required by any Governmental Entity to withhold all or a portion of
the Total Consideration (or any other consideration hereunder), then the
Purchaser shall consult with Seller prior to making any such withholding to
confirm the legal requirement for any such withholding (and the Parties shall
use good faith efforts to minimize any such withholding) whereafter the
Purchaser shall withhold, and not pay to the Seller, the applicable withheld
amounts and shall hold such amounts until the applicable Governmental Entity
authorizes the Purchaser to release and pay over such amounts to the Seller. As
of the Closing Date, Seller shall obtain from the applicable Governmental Entity
in jurisdictions that impose Taxes on Seller or where Seller has a duty to file
Tax Returns (or in which there is a claim by a Governmental Entity that Seller
has a duty to file Tax Returns in such jurisdictions), to the extent such
certificates are issued by the applicable Governmental Entity, tax clearance or
similar certificates evidencing Seller’s compliance with and satisfaction of its
Tax obligations in such jurisdictions (“Tax Clearance Certificates”). If any
Governmental Entity asserts that Seller is liable for any Tax, then Seller shall
promptly pay when due any and all such amounts and shall provide evidence to the
Purchaser, including a copy of a receipt, that such Taxes have been paid in full
or otherwise satisfied.

Section 6.11
    Accounts.
(c)
    Following the Closing, the Seller Parties will provide any reasonably
requested assistance and authority (including where appropriate limited powers
of attorney in the name of Seller) to enable Purchaser (i) to collect in a
reasonable manner consistent with reasonable past practice for the account of
the Purchaser any Purchased Assets and (ii) to institute and prosecute all
Actions that the Purchaser may in its sole discretion deem proper in order to
enforce any right, title or interest in, to or under the Purchased Assets, and
to defend or compromise any and all Actions in respect of the Purchased Assets.
(d)
    All payments and reimbursements received by any of the Seller Parties in
connection with or arising out of the Purchased Assets after the Closing shall
be held by such Seller Parties in trust for the benefit of the Purchaser and,
promptly upon receipt by such Seller Parties of any such payment or
reimbursement, such Seller Parties shall pay over to the Purchaser the amount of
such payment or reimbursement.
(e)
    All payments and reimbursements received by the Purchaser in connection with
or arising out of the Excluded Assets after the Closing Date shall be held by
the Purchaser in trust for the benefit of the Seller and, promptly upon receipt
by the Purchaser of any such payment or reimbursement, shall pay over to the
Seller the amount of such payment or reimbursement.

Section 6.12
    Payment of Other Excluded Liabilities. In addition to payment of Taxes
pursuant to Section 6.10(b), the Seller shall pay, or make adequate provision
for the payment, in full all of the Excluded Liabilities and other Liabilities
of the Seller under this Agreement.


57

--------------------------------------------------------------------------------






Section 6.13
    Employees and Employee Benefits.
(a)
    Commencing on the Closing Date, the Seller shall terminate all employees of
the Business who are actively at work on the Closing Date, and the Purchaser or
one of its Affiliates at the Closing shall offer employment on an at-will basis,
effective as of the Closing Date, to all employees who are employed by the
Seller immediately prior to the Closing (the individuals who accept Purchaser’s
or such Affiliate’s offer of employment are collectively referred to herein as
the “Hired Personnel”), in each case (i) at approximately the same location (and
Purchaser and its Affiliates agree not to move Hired Personnel to a different
location for a period of ninety (90) days after the Closing Date) in a
substantially similar capacity in which they were employed by Seller immediately
prior to the Closing Date, (ii) at the same or a substantially similar cash
salary level paid or payable to such Hired Personnel as was paid or payable by
the Seller immediately prior to the Closing Date, and (iii) providing each such
Person who is included in the Hired Personnel and such Person’s eligible
dependents, comparable employee benefits as are currently available under the
Company Benefit Plans listed on Schedule 2.1(a)(xii) if those Company Benefit
Plans become Assumed Plans, or, if such Company Benefit Plans do not become
Assumed Plans, comparable employee benefits as are currently available to
similarly situated employees of Purchaser’s Affiliates through Purchaser’s
Affiliates’ Employee Benefit Plans. Each employee of the Business who becomes
employed by the Purchaser or one of its Affiliates in connection with the
Acquisition shall be given service credit for the purpose of eligibility under
the group health plan and eligibility and vesting only under the defined
contribution retirement plan for his or her period of service with the Seller
prior to the Closing Date; provided, however, that (x) such credit shall be
given pursuant to payroll or plan records, at the election of the Purchaser or
its applicable Affiliate, in its sole and absolute discretion, and (y) such
service crediting shall be permitted and consistent with the Purchaser’s or such
Affiliate’s defined contribution retirement plan.
(b)
    Except for the coverage of (and any ongoing benefits provided under) the
Assumed Plans, the Seller shall be solely responsible, and the Purchaser shall
have no obligations whatsoever for, any compensation or other amounts payable to
any current or former employee, officer, director, independent contractor or
consultant of the Business, including hourly pay, commission, bonus, salary,
fringe, pension or profit sharing benefits or severance pay for any period
relating to the service with the Seller at any time on or prior to the Closing
Date and the Seller Parties shall pay all such amounts to all entitled persons
on or prior to the Closing Date or as soon as reasonably practicable thereafter
in accordance with the Seller’s regular pay practices. The Purchaser shall be
solely responsible, and the Seller shall have no obligations whatsoever for, any
compensation or other amounts payable to any Hired Personnel, independent
contractor or consultant of the Business, including hourly pay, commission,
bonus, salary, fringe, pension or profit sharing benefits or severance pay for
any post-Closing period relating to the service with the Purchaser following the
Closing Date.
(c)
    Except for the coverage of (and any ongoing benefits provided under) the
Assumed Plans,


58

--------------------------------------------------------------------------------





the Seller shall remain solely responsible for the satisfaction of all claims
for medical, dental, life insurance, health accident or disability benefits
brought by or in respect of current or former employees, officers, directors,
independent contractors or consultants of the Business or the spouses,
dependents or beneficiaries thereof, which claims relate to events occurring on
or prior to the Closing Date. The Seller also shall remain solely responsible
for all workers’ compensation claims of any current or former employees,
officers, directors, independent contractors or consultants of the Business
which relate to events occurring on or prior to the Closing Date. The Seller
shall pay, or cause to be paid, all such amounts to the appropriate persons as
and when due. Purchaser acknowledges and agrees that Purchaser and its
representatives shall not be afforded access to any employee records or other
records or information the disclosure of which would be prohibited by any
applicable Law.
(d)
    With respect to each Employee Benefit Plan, including severance, vacation
and paid time-off plans, policies or practices, sponsored or maintained by the
Purchaser or an Affiliate of the Purchaser, the Purchaser or such Affiliate
shall recognize, for all of the Hired Personnel, credit for all service with the
Seller, for all purposes (including eligibility, vesting, level of benefits,
benefit accrual (other than under a defined benefit pension plan), pre-existing
condition limitations and early retirement subsidies); provided, that no service
credit shall be granted to the extent any duplication of benefits results;
provided, further, that the Purchaser’s recognition of accrual of vacation or
other paid time off shall not exceed five weeks of accrued vacation or other
paid time off.
(e)
    Effective as of the Closing Date, except as otherwise required by applicable
requirements of Law, the Seller’s obligations and Liability with respect to the
accrued and unused vacation days of the Hired Personnel shall be transferred to
and assumed by the Purchaser and its Affiliates, and the Purchaser and its
Affiliates shall recognize and provide all such unused vacation and pay;
provided, that such unused vacation pay is included in the Final Working
Capital; provided, further, that the Purchaser will not assume accrued vacation
or other paid time off for any of the Hired Personnel in excess of five weeks.

Section 6.14
    Confidentiality. Subject to Section 6.7, Farmer Bros. Co., a Delaware
corporation (“Parent”), and the Purchaser shall remain obligated under the
provisions of that certain Confidentiality Agreement, dated as of July 1, 2016,
by and between Parent and the Seller (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference; provided, however, that the
obligations of Parent and the Purchaser under such Confidentiality Agreement and
the other obligations of Purchaser contained in this Section 6.14 shall
terminate at the Closing. From and after the date of this Agreement, the Seller
Parties shall not and shall cause their Affiliates not to, directly or
indirectly, disclose, reveal, divulge or communicate to any Person other than
authorized officers, directors and employees of the Purchaser (or its designee)
or use or otherwise exploit for its own benefit or for the benefit of anyone
other than the Purchaser, any confidential information of the Purchaser or the
Business (a) except as may be necessary in connection with filing and paying any
Taxes imposed on the Seller Parties for Tax periods ending on or before the


59

--------------------------------------------------------------------------------





Closing Date, (b) unless and until such information becomes public knowledge
(other than by disclosure in breach of this Section 6.14), (c) except for use of
the confidential information of the Business in the Ordinary Course prior to the
Closing, (d) except as required by applicable Law, or (e) except to the extent
required in connection with the enforcement or defense of rights in connection
with any legal disputes relating to this Agreement or any Seller Ancillary
Document or Purchaser Ancillary Document; provided, that before any Seller Party
or any of its Affiliates discloses any confidential information as may be
required by applicable Law, such Person will, to the extent permitted under
applicable Law, give the Purchaser reasonable advance notice and take such
reasonable actions as the Purchaser may propose to minimize the required
disclosure.

Section 6.15
    Use of Names; Dissolution of Tea Packers. Seller shall, within 10 days
following the Closing Date, change its name to a name to be mutually agreed by
the Parties. For the avoidance of doubt, as between the Purchaser and its
Affiliates, on the one hand, and the Seller and its Affiliates, on the other
hand, the Purchaser and its Affiliates shall own all rights to the name “China
Mist Tea”, “China Mist Tea Company” and any derivatives thereof from and after
the Closing (it being understood and agreed that such names are included in the
Purchased Assets). Seller shall promptly after the date hereof dissolve and
liquidate Tea Packers.

ARTICLE VII
    
CONDITIONS TO CLOSING

Section 7.1
    Conditions to Obligations of the Purchaser. The obligations of the Purchaser
to consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing of each of the following additional
conditions:
(h)
    Injunction. There shall be no effective injunction, writ or preliminary
restraining order or any order of any nature issued by a Governmental Entity of
competent jurisdiction to the effect that the Acquisition may not be consummated
as provided herein, no proceeding or lawsuit shall have been commenced by any
Governmental Entity or third party for the purpose of obtaining any such
injunction, writ or preliminary restraining order and no written notice shall
have been received from any Governmental Entity indicating an intent to
restrain, prevent, materially delay or restructure the transactions contemplated
hereby;
(i)
    Governmental Consents. All consents, approvals, orders or authorizations of,
or registrations, declarations or filings with, all Governmental Entities
required in connection with the execution, delivery or performance hereof shall
have been obtained or made, including those set forth on Schedule 4.3(b);
(j)
    Licenses. The Purchaser shall have obtained (or shall obtain at the


60

--------------------------------------------------------------------------------





Closing as part of the Purchased Assets) all of the Licenses set forth on
Schedule 4.24(a) and any and all other Licenses determined by the Purchaser as
necessary to operate the Business.
(k)
    Representations and Warranties. The representations and warranties of the
Seller Parties set forth in Article IV shall have been true and correct in all
material respects as of the date hereof and shall be true and correct in all
material respects as of the Closing Date as though made on and as of the Closing
Date (except to the extent that any representation of warranty is made with
respect to a specific date, in which case such representation or warranty shall
be true and correct in all material respects as of such specific date), except
that those representations and warranties that by their terms are qualified by
materiality shall be true and correct in all respects;
(l)
    Performance of Obligations of the Seller Parties. The Seller Parties shall
have performed in all material respects all covenants and agreements required to
be performed by each of them hereunder at or prior to the Closing;
(m)
    No Material Adverse Effect. Between the date hereof and the Closing Date,
there shall not have occurred any Material Adverse Effect;
(n)
    Consents. The Seller Parties shall have obtained and delivered to the
Purchaser, in form reasonably satisfactory to the Purchaser, written consents of
or notices to, as applicable (or waivers with respect thereto) the third parties
to those Company Contracts marked with an asterisk or two asterisks on Schedule
4.11 (other than such items marked therein to be paid off at Closing) and listed
on Schedule 4.3(a), and all such consents, notices and waivers shall be in full
force and effect on and following the Closing;
(o)
    Ancillary Documents. The Seller Parties shall have delivered, or caused to
be delivered, to the Purchaser the documents listed in Section 8.2;
(p)
    Indebtedness; Release of Liens. The Seller Parties shall have delivered to
the Purchaser payoff letters from each lender to the Indebtedness outstanding as
of the Closing Date (including any interest accrued thereon and any prepayment
or similar penalties and expenses associated with the prepayment of such
Indebtedness on the Closing Date) and an agreement that, if such aggregate
amount so identified is paid to such lender on the Closing Date, such
Indebtedness shall be repaid in full and that all associated Liens, if any,
affecting any real or personal property of the Seller will be released;


61

--------------------------------------------------------------------------------





(q)
    Successor Liability. The Seller Parties shall have delivered to the
Purchaser any documentation or certification requested by Purchaser that may be
necessary in order for the Purchaser to be absolved from any successor liability
for any Taxes of any Seller Party pursuant to applicable state or local Laws,
including a certificate of compliance with bulk sale requirements;
(r)
    Transaction Expenses. The Seller Parties shall have delivered a true and
correct schedule of all Transaction Expenses of the Seller Parties;
(s)
    Facility Lease. The Purchaser shall have entered into a lease agreement or
assumption of lease, as applicable, in form reasonably satisfactory to the
Purchaser, to lease the facility located at 7435 E Tierra Buena Lane,
Scottsdale, AZ 85260, which is currently used by the Seller in the operation of
the Business; and
(t)
    Employment. Each of Kermit Peterson, Brian S. Locke, Ed Baird and Kevin
McCullough shall have accepted employment with the Purchaser, on such terms and
conditions as are acceptable to the Purchaser.

Section 7.2
    Conditions to Obligations of the Seller Parties. The obligations of the
Seller Parties to consummate the transactions contemplated hereby shall be
subject to the fulfillment at or prior to the Closing of each of the following
additional conditions:
(h)
    Injunction. There shall be no effective injunction, writ or preliminary
restraining order or any order of any nature issued by a Governmental Entity of
competent jurisdiction to the effect that the Acquisition may not be consummated
as provided herein, no proceeding or lawsuit shall have been commenced by any
Governmental Entity or third party for the purpose of obtaining any such
injunction, writ or preliminary restraining order and no written notice shall
have been received from any Governmental Entity indicating an intent to
restrain, prevent, materially delay or restructure the transactions contemplated
hereby;
(i)
    Governmental Consents. All consents, approvals, orders or authorizations of,
or registrations, declarations or filings with, any Governmental Entity required
in connection with the execution, delivery or performance hereof shall have been
obtained or made;
(j)
    Representations and Warranties. The representations and warranties of the
Purchaser contained in Article V shall have been true and correct in all
material


62

--------------------------------------------------------------------------------





respects as of the date hereof and shall be true and correct in all material
respects as of the Closing Date as though made on and as of the Closing Date
(except to the extent that any representation of warranty is made with respect
to a specific date, in which case such representation or warranty shall be true
and correct in all material respects as of such specific date), except that
those representations and warranties that by their terms are qualified by
materiality shall be true and correct in all respects;
(k)
    Performance of Obligations by the Purchaser. The Purchaser shall have
performed in all material respects all covenants and agreements required to be
performed by it hereunder at or prior to the Closing;
(l)
    Ancillary Documents. The Purchaser shall have delivered, or caused to be
delivered, to the Seller Parties the documents listed Section 8.3; and
(m)
    Employment. Each of Kermit Peterson, Brian S. Locke, Ed Baird and Kevin
McCullough shall have been offered employment by the Purchaser or one of its
Affiliates, with compensation comparable to that for each such Person with the
Seller.

ARTICLE VIII
    
CLOSING

Section 8.1
    Closing. The Closing shall occur at 10:00 a.m., Dallas, Texas time, on the
third Business Day following the satisfaction of the conditions set forth in
Article VII (or the waiver thereof by the Party entitled to waive that
condition) that are contemplated to be satisfied prior to the Closing, or on
such other date as the Parties may agree (the “Closing Date”). The Closing shall
take place at the offices of Wick, Phillips, Gould & Martin, LLP, located at
3131 McKinney Avenue, Suite 100, Dallas, Texas 75204, and shall be deemed
effective as of 12:01 a.m., Dallas, Texas time on such Closing Date.

Section 8.2
    Seller Parties’ Closing Deliveries. At the Closing, the Seller Parties shall
deliver, or cause to be delivered, to the Purchaser the following:
(a)
    Counterparts of the Escrow Agreement, substantially in the form attached
hereto as Exhibit B, executed by the Sellers’ Representative;
(b)
    one or more Bills of Sale, substantially in the form attached hereto as
Exhibit C (each, a “Bill of Sale”), executed by Seller;


63

--------------------------------------------------------------------------------





(c)
    a counterpart of one or more Assumption Agreements, substantially in the
form attached hereto as Exhibit D (each, an “Assumption Agreement”), executed by
Seller;
(d)
    a counterpart of the Assignment of Lease to transfer to Farmer Bros. Co. (or
its assignee) the Leased Real Property, substantially in the form attached
hereto as Exhibit E (the “Assignment of Lease”), executed by Seller;
(e)
    a certificate by the Secretary or any Assistant Secretary of Seller, dated
the Closing Date, as to the effectiveness of the resolutions of the stockholders
and board of directors of Seller authorizing the execution, delivery and
performance hereof by Seller, passed in connection herewith and the transactions
contemplated hereby;
(f)
    a certificate of good standing for Seller, issued within five days prior to
the Closing Date by the Arizona Corporation Commission and from the Secretary of
State of each state in which Seller is qualified to do business;
(g)
    payoff letters from each lender for the Indebtedness outstanding as of the
Closing Date (including any interest accrued thereon and any prepayment or
similar penalties and expenses associated with the prepayment of such
Indebtedness on the Closing Date) and an agreement that, if such aggregate
amount so identified is paid to such lender on the Closing Date, such
Indebtedness shall be repaid in full and that all associated Liens, if any,
affecting any real or personal property of the Seller will be released;
(h)
    the Non-Competition and Non-Solicitation Agreement, substantially in the
form attached hereto as Exhibit F (the “Non-Competition Agreement”), executed
separately by the Seller, Schweiker and Martinson;
(i)
    a counterpart of the Consulting Agreement, substantially in the form
attached hereto as Exhibit G (the “Schweiker Consulting LLC Consulting
Agreement”), executed by Schweiker Consulting LLC;
(j)
    a counterpart of the Consulting Agreement, substantially in the form
attached hereto as Exhibit H (the “Marburn LLC Consulting Agreement”), executed
by Marburn LLC;
(k)
    a counterpart of a letter of employment (each, an “Offer Letter” and


64

--------------------------------------------------------------------------------





collectively, the “Offer Letters”), executed by each of Kermit Peterson, Brian
S. Locke, Ed Baird and Kevin McCullough;
(l)
    a certificate executed by an authorized officer of Seller as to compliance
with the conditions set forth in Section 7.1(d) and (e);
(m)
    a certificate of non-foreign status executed by Seller that complies with
Treasury Regulation Section 1.1445-2(b)(2);
(n)
    the Tax Clearance Certificate(s) for each jurisdiction listed on Schedule
8.2(n) or any other documentation or certification requested by Purchaser that
may be necessary in order for the Purchaser to be absolved from any successor
liability for any Taxes of Seller pursuant to applicable state or local Laws,
including a certificate of compliance with bulk sale requirements;
(o)
    a certificate executed by the trustee(s) of each of the Martinson Family
Trust and the Schweiker Family Trust in a form reasonably acceptable to the
Purchaser as to the authority of such trust to execute and deliver this
Agreement and performance its obligations hereunder.
(p)
    the original certificates of title to any motor vehicles included in the
Purchased Assets, executed by an authorized officer of the Seller and notarized,
together with a completed Arizona Title and Registration Application; and
(q)
    all other documents required to be entered into by the Seller Parties
pursuant hereto or reasonably requested by the Purchaser to convey the Purchased
Assets to the Purchaser (or its designee), or to otherwise consummate the
Acquisition and the other transactions contemplated hereby.

Section 8.3
    Purchaser’s Closing Deliveries. At the Closing:
(j)
    the Purchaser shall deliver, or cause to be delivered, to, or on behalf of,
the Seller, the Closing Payment;
(k)
    the Purchaser shall deliver a counterpart of the Escrow Agreement,
substantially in the form attached hereto as Exhibit B, executed by the
Purchaser or its designee;


65

--------------------------------------------------------------------------------





(l)
    the Purchaser shall deliver a counterpart of each Assumption Agreement,
substantially in the form attached hereto as Exhibit D, executed by the
Purchaser or its designee;
(m)
    the Purchaser shall deliver a counterpart of the Assignment of Lease,
substantially in the form attached hereto as Exhibit E, executed by Farmer Bros.
Co. or its designee;
(n)
    the Purchaser shall deliver, or cause to be delivered, to the Seller
Parties, (i) a release of the guarantees of Martinson and Schweiker with respect
to the real property lease that is the subject of the Assignment of Lease, in a
form reasonably acceptable to each of the Purchaser and the Seller Parties, and
(ii) a substitute corporate guarantee to the landlord under such lease if
required by such landlord;
(o)
    the Purchaser shall deliver, or cause to be delivered, to the Seller
Parties, a certificate by the Secretary or any Assistant Secretary of the
Purchaser, dated the Closing Date, as to the effectiveness of the resolutions of
the board of directors of the Purchaser authorizing the execution, delivery and
performance hereof by the Purchaser, passed in connection herewith and the
transactions contemplated hereby;
(p)
    the Purchaser shall deliver a certificate of good standing for the Purchaser
issued within five days prior to the Closing Date by the Secretary of State of
the State of Delaware;
(q)
    the Purchaser shall deliver a counterpart of the Schweiker Consulting LLC
Consulting Agreement, substantially in the form attached hereto as Exhibit G,
executed by the Purchaser or its designee;
(r)
    the Purchaser shall deliver a counterpart of the Marburn LLC Consulting
Agreement, substantially in the form attached hereto as Exhibit H, executed by
the Purchaser or its designee;
(s)
    the Purchaser shall deliver a counterpart of each of the Offer Letters,
executed by the Purchaser or its designee;
(t)
    the Purchaser shall deliver a certificate executed by an authorized officer
of the Purchaser as to compliance with the conditions set forth in Section
7.2(c) and (d); and


66

--------------------------------------------------------------------------------





(u)
    the Purchaser shall deliver, or cause to be delivered, to the Seller
Parties, all other documents required to be entered into or delivered by the
Purchaser or reasonably requested by the Seller Parties at the Closing pursuant
hereto.

ARTICLE IX
    
TERMINATION

Section 9.1
    Termination. This Agreement may be terminated:
(r)
    in writing by mutual consent of the Sellers’ Representative and the
Purchaser;
(s)
    by written notice from the Sellers’ Representative to the Purchaser, in the
event the Purchaser (i) fails to perform in any material respect any of its
agreements contained herein required to be performed by it at or prior to the
Closing or (ii) materially breaches any of its representations and warranties
contained herein, which failure or breach is not cured within 10 days following
the Sellers’ Representative having notified the Purchaser of its intent to
terminate this Agreement pursuant to this Section 9.1(b);
(t)
    by written notice from the Purchaser to the Sellers’ Representative, in the
event any Seller Party (i) fails to perform in any material respect any of its
agreements contained herein required to be performed by it at or prior to the
Closing or (ii) materially breaches any of its representations and warranties
contained herein, which failure or breach is not cured within 10 days following
the Purchaser having notified the Sellers’ Representative of its intent to
terminate this Agreement pursuant to this Section 9.1(c); or
(u)
    by written notice by the Sellers’ Representative to the Purchaser, or the
Purchaser to the Sellers’ Representative, as the case may be, in the event the
Closing has not occurred on or prior to October 31, 2016 (the “Expiration Date”)
provided, however, that the right to terminate this Agreement shall not be
available to any Party whose breach of this Agreement has been the cause of, or
resulted in, the failure of the Closing to occur on or before such Expiration
Date.

Section 9.2
    Specific Performance and Other Remedies. Each Party hereby agrees that the
other Parties would suffer irreparable damage in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by any Party


67

--------------------------------------------------------------------------------





or its Affiliates. It is accordingly agreed that each Party shall be entitled to
seek an injunction or injunctions or specific performance to prevent breaches of
this Agreement by the other Parties, as applicable, and to enforce specifically
the terms and provisions of this Agreement without the necessity of posting any
bond or security, this being in addition to any other remedy to which they are
entitled at law or equity.

Section 9.3
    Effect of Termination. In the event of termination of this Agreement
pursuant to this Article IX, this Agreement shall forthwith become void and
there shall be no Liability on the part of any Party or its members, partners,
officers, directors or managers, except for obligations under Section 6.7
(Public Announcements), Section 11.1 (Notices), Section 11.5 (Governing Law),
Section 11.7 (Consent to Jurisdiction, etc.), Section 11.8 (Waiver of Jury
Trial), Section 11.16 (Transaction Costs) and this Section 9.3, all of which
shall survive the termination of this Agreement. Notwithstanding the foregoing,
nothing contained herein shall relieve any Party from Liability for (i) any
intentional breach hereof prior to the termination of this Agreement, or (ii)
any breach following termination of this Agreement with respect to those
obligations that survive termination of this Agreement.

ARTICLE X
    
INDEMNIFICATION

Section 10.1
    Indemnification Obligations of the Seller Parties. If the Closing occurs,
and subject to the limitations set forth in the remainder of this Article X, the
Seller, the Party Stockholders, Schweiker and Martinson, jointly and severally,
shall indemnify, defend and hold harmless the Purchaser Indemnified Parties
from, against, and in respect of, any and all Liabilities, penalties, fines and
judgments (at equity or at law, including statutory and common) whenever arising
or incurred (including amounts paid in settlement, costs of investigation and
reasonable attorneys’ fees and expenses) arising out of or relating to:
(v)
    any breach or inaccuracy of any representation or warranty made by the
Seller and Party Stockholders in Article IV of this Agreement or in any Bills of
Sale, Assumption Agreements or Assignment of Lease;
(w)
    any breach of any covenant, agreement or undertaking made by the Seller
Parties in this Agreement or in any Bills of Sale, Assumption Agreements or
Assignment of Lease;
(x)
    (i) Taxes of Seller for periods or portions thereof ending on or before the
Closing Date, in addition to any Taxes described in Section 2.1(d)(ii); and
(ii) without duplication, Taxes imposed on the Purchaser or its Affiliates as a
result of


68

--------------------------------------------------------------------------------





(x) a breach of a representation or warranty set forth in Section 4.14 or (y) a
breach of a covenant or agreement set forth in Section 6.1(y) or Section 6.10;
(y)
    the Excluded Assets or the Excluded Liabilities; or
(z)
    the Indebtedness, Change of Control Payments or Transaction Expenses, in
each case only to the extent not included in the calculation of the Closing
Payment described in Section 3.2(a).
The Liabilities, penalties, fines and judgments of the Purchaser Indemnified
Parties described in this Section 10.1 as to which the Purchaser Indemnified
Parties are entitled to indemnification are collectively referred to as
“Purchaser Losses.”

Section 10.2
    Indemnification Obligations of Purchaser. If the Closing occurs, and subject
to the limitations set forth in the remainder of this Article X, the Purchaser
shall indemnify and hold harmless the Seller Indemnified Parties from, against
and in respect of any and all Liabilities, penalties, fines and judgments (at
equity or at law, including statutory and common) whenever arising or incurred
(including amounts paid in settlement, costs of investigation and reasonable
attorneys’ fees and expenses) arising out of or relating to:
(h)
    any breach or inaccuracy of any representation or warranty made by the
Purchaser in Article V of this Agreement or in any Assumption Agreements;
(i)
    any breach of any covenant, agreement or undertaking made by the Purchaser
in this Agreement or in any Assumption Agreements;
(j)
    any Liabilities incurred by Seller under the federal WARN Law and any state
WARN-related statutes as a result of any layoffs or required relocations by
Purchaser following the Closing; or
(k)
    any Assumed Liabilities.
The Liabilities, penalties, fines and judgments of the Seller Indemnified
Parties described in this Section 10.2 as to which the Seller Indemnified
Parties are entitled to indemnification are collectively referred to as “Seller
Losses.”

Section 10.3
    Indemnification Procedures. The Purchaser Indemnified Parties or the Seller
Indemnified Parties, as applicable, making a claim under this Article X are
referred to as the


69

--------------------------------------------------------------------------------





“Indemnified Party”, and the Party against whom such claims are asserted under
this Article X is referred to as the “Indemnifying Party”.
(a)
    Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement (a “Third Party Claim”) against such Indemnified Party
with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 days after receipt of such notice of such Third Party Claim.
The delay in giving such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses or is otherwise
prejudiced by reason of such failure or such failure causes such notice to occur
after the expiration of the relevant Claims Period for the Third Party Claim.
Such notice by the Indemnified Party shall describe the Third Party Claim in
reasonable detail, shall include copies of all material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the
Purchaser Losses or Seller Losses, as applicable, that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have the right
to participate in, or by giving written notice to the Indemnified Party within
15 days after receipt of notice of such Third Party Claim, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that the Indemnifying Party shall not have
the right to defend or direct the defense of any such Third Party Claim that (i)
seeks an injunction or other equitable relief against the Indemnified Party,
(ii) alleges criminal conduct on behalf of the Indemnified Party, or (iii) is
for an amount in excess of the amount for which the Indemnifying Party is liable
pursuant to this Article X. In the event that the Indemnifying Party assumes the
defense of any Third Party Claim, subject to Section 10.3(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party; provided, that if in the reasonable opinion of counsel to
the Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party, or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 10.3(b), pay, compromise,
and defend such Third Party Claim and seek indemnification for any and all
Purchaser Losses or Seller Losses, as applicable, based upon, arising from or
relating to such Third Party Claim. The Seller Parties and the Purchaser shall
cooperate with each other in all reasonable respects in connection with the
defense of any Third Party Claim, including making available records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending party,


70

--------------------------------------------------------------------------------





management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.
(b)
    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 10.3(b). If a firm offer is made to settle a
Third Party Claim without leading to Liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
Liabilities in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within 10 days after its receipt of such
notice, the Indemnified Party may continue to contest or defend such Third Party
Claim and in such event, the maximum liability of the Indemnifying Party as to
such Third Party Claim shall not exceed the amount of such settlement offer, and
the Purchaser Losses or Seller Losses, as the case may be, incurred by the
Indemnified Party prior to the offering of such settlement. If the Indemnified
Party fails to consent to such firm offer and also fails to assume defense of
such Third Party Claim, the Indemnifying Party may settle the Third Party Claim
upon the terms set forth in such firm offer to settle such Third Party Claim. If
the Indemnified Party has assumed the defense pursuant to Section 10.3(a) of any
Third Party Claim for which the Indemnified Party has acknowledged its
obligations to indemnify the Indemnified Party for such Third Party Claim, it
shall not agree to any settlement without the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
(c)
    Direct Claims. Any Action by an Indemnified Party on account of Purchaser
Losses or Seller Losses, as applicable, which does not result from a Third Party
Claim (a “Direct Claim”) shall be asserted by the Indemnified Party giving the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 days after the Indemnified Party becomes aware of such Direct
Claim. Subject to Section 10.4, the failure to give such prompt written notice
shall not, however, relieve the Indemnifying Party of its indemnification
obligations except to the extent it is prejudiced thereby or such failure causes
such notice to occur after the expiration of the relevant Claims Period for such
Direct Claim. Such notice by the Indemnified Party shall describe the Direct
Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Purchaser Losses or Seller Losses, as applicable, that have
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have 30 days after its receipt of such notice to respond in writing to such
Direct Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Indemnified Party’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such 30 day


71

--------------------------------------------------------------------------------





period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

Section 10.4
    Claims Period. Subject to Section 10.9, the Claims Period hereunder shall
begin on the date hereof and survive or terminate as follows:
(a)
    with respect to Purchaser Losses arising under (i) Section 10.1(a) with
respect to any breach or inaccuracy of any representation or warranty in Section
4.1 (Organization), Section 4.2 (Authorization), Section 4.5(a) (Title to
Assets; Related Matters), Section 4.12 (Tax Returns; Taxes), Section 4.17
(Environmental Matters, but limited to subsections (b)-(e) and (g) of Section
4.17) and Section 4.30 (Brokers and Finders), the Claims Period shall terminate
on the date that is 60 days following the termination of the applicable statute
of limitations or, if there is no applicable statute of limitations, the Claims
Period shall survive indefinitely (all Purchaser Losses described in Sections
10.4(a)(i), the “Surviving Obligations”), (ii) Section 10.1(a) with respect to
any breach or inaccuracy of any representation or warranty in this Agreement not
described in clause (i) above, the Claims Period shall terminate on the date
that is 18 months following the Closing Date, or (iv) Sections 10.1(b)-(e), the
Claims Period shall terminate on the date that is 60 days following the
termination of the applicable statute of limitations or, if there is no
applicable statute of limitations, the Claims Period shall survive indefinitely;
and
(b)
    with respect to Seller Losses, the Claims Period shall terminate on the date
that is 60 days following the termination of the applicable statute of
limitations or, if there is no applicable statute of limitations, the Claims
Period shall survive indefinitely. Notwithstanding the foregoing, if, prior to
5:00 p.m. Central U.S. Time on the last day of the applicable Claims Period, an
Indemnifying Party shall have been properly notified by an Indemnified Party of
a Third Party Claim or Direct Claim for indemnity hereunder and such claim shall
not have been finally resolved or disposed of at such date, such claim shall
continue to survive and shall remain a basis for indemnity hereunder until such
claim is finally resolved or disposed of in accordance with the terms hereof.
All claims for which notice is not given in accordance with this Section 10.4
within the applicable Claims Period shall terminate and be deemed to be waived
by the Party seeking to assert such claim.

Section 10.5
    Liability Limits.
(a)
    Subject to Section 10.9, the Seller Parties, in the aggregate shall not be
liable under this Article X for Purchaser Losses unless and until the aggregate
amount of such Purchaser Losses exceeds $100,000 (the “Basket”), in which event
the Seller Parties shall be liable for all Purchaser Losses in excess of the
amount of the Basket, up to an amount not to exceed $1,000,000 (the “Cap”);
provided, however, the Surviving Obligations and the Seller Parties’ obligations
under Sections 10.1(b)-(e) shall not be subject to, or apply toward satisfaction
of, the


72

--------------------------------------------------------------------------------





Basket or the Cap. Subject to Section 10.9, the Seller Parties shall be liable
for all Purchaser Losses with respect to a breach or inaccuracy of any Surviving
Obligation up to an amount not to exceed $3,000,000 (the “Surviving Obligations
Cap”); provided, however, the Seller Parties’ obligations under Sections
10.1(b)-(e) shall not be subject to, or apply toward satisfaction of, the
Surviving Obligations Cap. The Schweiker Family Trust and Schweiker shall not be
liable under this Article X for Purchaser Losses under Section 10.1(a) in an
amount of more than the portion of the Total Consideration actually received by
the Schweiker Family Trust as a stockholder of the Seller in the aggregate, and
the Martinson Family Trust and Martinson shall not be liable under this Article
X for Purchaser Losses under Section 10.1(a) in an amount of more than the
portion of the Total Consideration actually received by the Martinson Family
Trust as a stockholder of the Seller in the aggregate. For any Purchaser Losses
for which the Purchaser Indemnified Parties seek to recover from the Schweiker
Family Trust or Schweiker the Purchase Indemnified Parties shall use
commercially reasonable efforts to obtain settlement or recovery from the
Schweiker Family Trust prior to seeking recovery directly from Schweiker, and
for any Purchaser Losses for which the Purchaser Indemnified Parties seek to
recover from the Martinson Family Trust or Martinson the Purchase Indemnified
Parties shall use commercially reasonable efforts to obtain settlement or
recovery from the Martin Family Trust prior to seeking recovery directly from
Martinson; provided, however, that the recovery priority established by this
sentence shall not be construed as requiring that any Purchaser Indemnified
Parties exhaust remedies or otherwise incur material additional costs or delays
in seeking recovery under this Article X before proceeding directly against
Schweiker or Martinson.
(b)
    The Parties hereby acknowledge and agree that all qualifications in any
representations and warranties as to or by material or materiality, including
each reference to the defined term “Material Adverse Event,” shall be ignored in
determining the amount of the applicable Losses arising from any such breach
(but not ignored in determining whether or not the breach has occurred).

Section 10.6
    Escrow. On the Closing Date, the Purchaser shall pay to JP Morgan Chase, as
agent to the Purchaser, the Seller and the Sellers’ Representative (the “Escrow
Agent”), to the account designated by the Escrow Agent, the Escrow Amount, in
accordance with the terms of Section 3.2 of this Agreement and the Escrow
Agreement. Excluding payments arising under Section 3.3 (including any failure
to make such payments arising under Section 3.3), any payment that a Seller
Party is obligated to make to any Purchaser Indemnified Party pursuant to this
Article X (each, a “Claim”) shall be paid first, to the extent there are
sufficient funds in the Escrow Account, from the Escrow Account. On the date
that is 18 months following the Closing Date (such date, the “Escrow Termination
Date”), the Escrow Agent shall release the Escrow Amount plus all accrued
interest thereon (to the extent not utilized to pay any Purchaser Indemnified
Party for any Claim) to the Seller, except that the Escrow Agent shall retain an
amount (up to the total amount then held by the Escrow Agent) equal to the
amount of all Claims for indemnification under this Article X asserted in
accordance with Section 10.3 prior to the Escrow Termination Date but not yet
resolved (“Unresolved Claims”). The Escrow Amount retained for Unresolved Claims
shall be released by the Escrow Agent (to the extent not utilized to pay the
Purchaser Indemnified Parties for any such


73

--------------------------------------------------------------------------------





claims resolved in favor of the Purchaser Indemnified Parties) upon their
resolution in accordance with this Article X and the terms of the Escrow
Agreement. The Purchaser and the Sellers’ Representative shall jointly instruct
the Escrow Agent in writing to release the funds from the Escrow Account in
accordance with this Article X and the other terms of this Agreement.

Section 10.7
    Payment of Claims. The applicable Indemnifying Party shall pay any and all
of such sums due and owing to the applicable Indemnified Party pursuant to this
Article X by wire transfer of immediately available funds within five Business
Days of the earlier of (a) a final adjudication which is either not subject to
appeal or the time in which to appeal therefrom has expired and (b) the written
agreement of the Purchaser and the Sellers’ Representative, in each case,
establishing the applicable Indemnifying Party’s indemnification obligation
hereunder.

Section 10.8
    Exclusive Remedy. The Parties agree that, excluding (a) any claim for
injunctive or other equitable relief, (b) the rights of the Parties under
Section 9.2, (c) any claim related to fraud or intentional and willful
misconduct by any Party in connection with the transactions related to this
Agreement or (d) for the avoidance of doubt, matters related to the
Non-Competition Agreements, the indemnification provisions of this Article X are
intended to provide the sole and exclusive remedy as to all claims either the
Seller, on the one hand, or the Purchaser, on the other hand, may incur arising
from or relating to this Agreement following the Closing. Any Liability for
indemnification under this Agreement shall be determined without duplication of
recovery by reason of the state of facts giving rise to such Liability
constitutes a breach of more than one representation, warranty, covenant or
agreement.

Section 10.9
    Fraud or Intentional and Willful Misconduct. Any claim by a Party with
respect to fraud or intentional and willful misconduct on the part of another
Party shall not be subject to the limitations of this Article X, including the
limitations of the Claims Period, the Basket, the Cap or the Surviving
Obligations Cap, with respect to the liability of the Party committing the fraud
or intentional and willful misconduct.

Section 10.10
    Tax Treatment of Indemnity Payments. All indemnification payments made under
this Agreement shall be treated by the Parties as an adjustment to the Total
Consideration for Tax purposes, unless otherwise required by Law.

Section 10.11
    [RESERVED].

Section 10.12
    Mitigation; Calculation of Losses. Each Indemnified Party shall take
commercially reasonable steps to mitigate and otherwise minimize the Seller
Losses or Purchaser Losses (collectively, “Losses”), as applicable, upon and
after becoming aware of any event which would give rise to any such Losses. In
no case shall Losses include (a) any punitive or speculative damages (except to
the extent such excluded damages are part of a third party Claim as to which


74

--------------------------------------------------------------------------------





indemnification is being sought), or (b) fees and expenses of more than one
counsel with respect to any indemnity Claim or Claims arising out of the same
general allegations or circumstances. The amount of any Losses for which
indemnification is provided under this Article X shall be net of (i) any amounts
recovered by the Indemnified Party pursuant to any indemnification by or
indemnification agreement with any third party, and (ii) any insurance proceeds
or other cash receipts or sources of reimbursement received from third parties
as an offset against such Loss, net of any increase in premiums and reasonable
costs of recovery including any deductible or retention.

ARTICLE XI
    
MISCELLANEOUS PROVISIONS

Section 11.1
    Notices. All notices, communications and deliveries required or made
hereunder must be made in writing signed by or on behalf of the Party making the
same and shall be delivered personally or by a national overnight courier
service or by registered or certified mail (return receipt requested) (with
postage and other fees prepaid) or by email transmission (so long as a receipt
of such email is requested and received) as follows:


75

--------------------------------------------------------------------------------





To the Purchaser:
If prior to December 31, 2016: 
Tea Leaf Acquisition Corp.
13601 North Freeway, Suite 200
Fort Worth, Texas 76177 
Attn: Thomas J. Mattei, Jr.
Email: tmattei@farmerbros.com
If after December 31, 2016: 
Tea Leaf Acquisition Corp.  
1912 Farmer Brothers Drive
Northlake, Texas 76226 
Attn: Thomas J. Mattei, Jr.
Email: tmattei@farmerbros.com
with a copy to:
Wick, Phillips, Gould & Martin, LLP
3131 McKinney Avenue, Suite 100
Dallas, Texas 75204
Attn: Robert Schroeder
Email: rob.schroeder@wickphillips.com
To Seller,
any Party Stockholder, and the Sellers’ Representative:
Daniel W. Schweiker
7255 E Las Palmaritas Dr
Scottsdale, AZ 85258-2741
Tel No: 602.791.4720
Fax No. :480.483.1193
Email Address: dschweiker@cox.net


with a copy to:
Osborn Maledon, P.A.
2929 North Central Ave.
Twenty-First Floor
Phoenix, AZ 85012
Attention: Thomas H. Curzon
 and Clark M. Porter
Tel No.: 602.640.9308 / 602.640.9374
Fax No.: 602-640-9050
Email Address: tcurzon@omlaw.com / cporter@omlaw.com



or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing. Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery, if delivered in person, or (b) on the first Business Day following
timely delivery to a national overnight courier service or (c) on the fifth
Business Day following it being mailed by registered or certified mail or (d)
upon receipt of email transmission with electronic confirmation of delivery.

Section 11.2
    Schedules and Exhibits. The Schedules and Exhibits are hereby incorporated
into this Agreement and are hereby made a part hereof as if set out in full
herein.


76

--------------------------------------------------------------------------------






Section 11.3
    Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned, directly or
indirectly, including by operation of law, by any Party without the prior
written consent of the other Parties; provided, however, that the Purchaser may,
without the consent of the Seller Parties but only to the extent such assignment
will not frustrate or materially reduce the probability of achieving the
Earn-Out Condition set forth in Section 3.4, (a) assign any or all of its rights
and interests hereunder to one or more of its Affiliates, (b) designate one or
more of its Affiliates to perform its obligations hereunder (in which case, the
designor nonetheless shall remain responsible for the performance of all of its
obligations hereunder), (c) assign this Agreement to its lenders for collateral
security purposes and (d) assign this Agreement to a subsequent purchaser of all
or a substantial portion of the Purchaser or the Purchased Assets. Any
assignment in contravention of this provision shall be null and void ab initio.

Section 11.4
    Amendment; Modification. This Agreement may be amended, modified or
supplemented at any time only by written agreement of the Parties.

Section 11.5
    Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Texas (regardless of the Laws that
might otherwise govern under applicable principles of conflicts of laws thereof)
as to all matters, including matters of validity, construction, effect,
performance and remedies.

Section 11.6
    Captions. The titles, captions and table of contents contained herein are
inserted herein only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Agreement or the intent of
any provision hereof.

Section 11.7
    Dispute Resolution; Arbitration. Except for any rights that any Party may
have to apply to a court of competent jurisdiction for specific performance or
injunctive relief, all Legal Disputes shall be submitted solely and exclusively
to final and binding arbitration before a single, neutral arbitrator before the
American Arbitration Association (“AAA”), in accordance with the AAA’s
prevailing National Rules for the Resolution of Commercial Disputes. Such
arbitration shall proceed in Dallas, Texas, and the demand for arbitration shall
be filed with the AAA only after the initiating Party provides the other Party
with at least thirty (30) days’ advance notice of the contemplated demand.
Judgment upon the award rendered by the arbitrator may be entered in any court
of competent jurisdiction. The initiating Party shall advance the arbitration
filing fee, and all other AAA administrative fees shall be shared equally by the
Parties to such a dispute, subject to apportionment by the arbitrator in the
award.

Section 11.8
    Ancillary Proceedings. Any Party may bring a suit, action or special
proceeding for the purpose of compelling a party to arbitrate, seeking temporary
or preliminary injunctive relief


77

--------------------------------------------------------------------------------





in aid of and pending arbitration hereunder, and/or enforcing an arbitration
award. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF COURTS LOCATED IN DALLAS COUNTY IN THE STATE OF TEXAS FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 11.8. The Parties acknowledge that the forum(s) designated by this
Section 11.8 have a reasonable relation to this Agreement, and to the Parties’
relationship with one another. The Parties hereby waive, to the fullest extent
permitted by applicable Law, any objection which they now or hereafter may have
to personal jurisdiction or to the laying of venue of any such ancillary suit,
action or proceeding brought in any court referred to in this Section 11.8 and
such Parties agree not to plead or claim the same.

Section 11.9
    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT, ANY BILLS OF SALE, ANY
ASSUMPTION AGREEMENTS OR ANY ASSIGNMENT OF LEASE IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY BILLS OF
SALE, ASSUMPTION AGREEMENTS OR ASSIGNMENT OF LEASE OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE
EVENT OF A LEGAL DISPUTE, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.9.

Section 11.10
    Attorneys’ Fees. In the event that any Party institutes any Action against
the other Parties arising out of or relating to this Agreement, the prevailing
Party in such Action shall be entitled to receive in addition to all other
damages to which it may be entitled, the costs incurred by such Party in
conducting the Action, including reasonable attorneys’ fees and expenses and
court costs.

Section 11.11
    Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually


78

--------------------------------------------------------------------------------





acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.

Section 11.12
    Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or email transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 11.13
    Third-Party Beneficiary. Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any Person other than
the Parties, their successors or permitted assigns, and the Purchaser
Indemnified Parties and Seller Indemnified Parties as provided in Article X, any
rights, remedies, or Liabilities under or by reason of this Agreement, or result
in such Person being deemed a third-party beneficiary of this Agreement.

Section 11.14
    Waiver. Any agreement on the part of a Party to any extension or waiver of
any provision hereof shall be valid only if set forth in an instrument in
writing signed on behalf of such Party. A waiver by a Party of the performance
of any covenant, agreement, obligation, condition, representation or warranty
shall not be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty. A waiver by any Party of the performance
of any act shall not constitute a waiver of the performance of any other act or
an identical act required to be performed at a later time.

Section 11.15
    Integration. This Agreement and the documents executed pursuant hereto
supersede all negotiations, agreements and understandings among the Parties with
respect to the subject matter hereof (except for the Confidentiality Agreement,
which the Parties agree will terminate pursuant to its terms or be caused to be
terminated as of the Closing) and constitute the entire agreement among the
Parties with respect thereto.

Section 11.16
    Transaction Costs. Except as otherwise provided herein, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such costs and
expenses.

Section 11.17
    Sellers’ Representative.
(a)
    The Seller Parties hereby irrevocably nominate, constitute and appoint
Daniel W. Schweiker as the representative and the agent and true and lawful
attorney-in-fact of the Seller Parties (the “Sellers’ Representative”), with
full power of substitution, to act in the name,


79

--------------------------------------------------------------------------------





place and stead of the Seller Parties for purposes of executing any documents
and taking any actions that the Sellers’ Representative may, in its sole
discretion, determine to be necessary, desirable or appropriate in all matters
relating to or arising out of this Agreement, including in connection with (i)
any adjustment to the Base Amount as contemplated by Section 3.2, (ii) any
determination of the Final Working Capital pursuant to Section 3.3, (iii) any
Tax matters as described in Section 6.11 or (iii) any claim for indemnification,
compensation or reimbursement under Article X (the “Representative Matters”).
Daniel W. Schweiker hereby accepts his appointment as the representative and the
agent and true and lawful attorney-in-fact of the Seller Parties. Daniel W.
Schweiker shall serve as Sellers’ Representative until the earlier of his death,
incapacity, or his removal by the written action of a majority of the Party
Stockholders. Following the removal of Daniel W. Schweiker as Sellers’
Representative, or his inability to serve in such capacity, a replacement
Sellers’ Representative shall be appointed by the written action of a majority
of the Party Stockholders.
(b)
    Upon the Closing, the Seller Parties shall deliver to the Sellers’
Representative an amount equal to $40,000 (the “Representative’s Expense Fund”)
to be held in trust to cover and reimburse the fees and expenses incurred by the
Sellers’ Representative for his obligations in connection with this Agreement
and the transactions contemplated herein.  Any balance of the Representative
Expense Fund not incurred for such purposes shall be returned by the Sellers’
Representative to the Seller Parties.
(c)
    Each Seller Party grants to the Sellers’ Representative full authority to
execute, deliver, acknowledge, certify and file on behalf of the Seller Parties
(in the name of any or all of the Seller Parties or otherwise) any and all
documents that the Sellers’ Representative may, in his sole discretion,
determine to be necessary, desirable or appropriate, in such forms and
containing such provisions as the Sellers’ Representative may, in its sole
discretion, determine to be appropriate, in performing its duties as
contemplated by Section 11.17(a). Notwithstanding anything to the contrary
contained in this Agreement, in any Seller Ancillary Document or in any
Purchaser Ancillary Document executed in connection with the Acquisition and the
transactions contemplated this Agreement, the Purchaser shall be entitled to
deal exclusively with the Sellers’ Representative on all Representative Matters,
and shall be entitled to rely conclusively (without further evidence of any kind
whatsoever) on any document executed or purported to be executed on behalf of
any Seller Party by the Sellers’ Representative with respect to any
Representative Matters, and on any other action taken or purported to be taken
on behalf of any Seller Party by the Sellers’ Representative with respect to any
Representative Matters, as fully binding upon such Seller Party.
(d)
    The power of attorney granted in Section 11.17(a): (i) is coupled with an
interest and is irrevocable; (ii) may be delegated by the Sellers’
Representative; and (iii) shall survive the dissolution, death or incapacity of
each of the Seller Parties.


80

--------------------------------------------------------------------------------





(e)
    All expenses incurred by the Sellers’ Representative in connection with the
performance of his duties as the Sellers’ Representative shall be borne and paid
exclusively by the Seller Parties.
(f)
    The Sellers’ Representative shall at all times act in his capacity as
Sellers’ Representative in a manner that the Sellers’ Representative believes to
be in the best interest of the Seller Parties. The Sellers’ Representative shall
not be liable to any person for any error of judgment, or any action taken,
suffered or omitted to be taken under this Agreement, except in the case of its
gross negligence, bad faith or willful misconduct. The Sellers’ Representative
may consult with legal counsel, independent public accountants and other experts
selected by him. Each Seller Party shall indemnify and hold harmless and
reimburse the Sellers’ Representative from and against any and all liabilities,
losses, damages, claims, costs or expenses suffered or incurred by the Sellers’
Representative arising out of or resulting from any action taken or omitted to
be taken by the Sellers’ Representative under this Agreement, other than such
liabilities, losses, damages, claims, costs or expenses arising out of or
resulting from the Sellers’ Representative's gross negligence, bad faith or
willful misconduct.
[Signature Page Follows]





IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first written above.
PURCHASER:
TEA LEAF ACQUISITION CORP.
By:    /s/ Isaac N. Johnston, Jr.        
Name:    Isaac N. Johnston, Jr.
Title:    Chief Financial Officer




81

--------------------------------------------------------------------------------







SELLER:


CHINA MIST BRANDS, INC.




By:    /s/ Dan Schweiker        
Name:    Dan Schweiker
Title:    Co-Chairman




PARTY STOCKHOLDERS:


The John Martinson and Suzanne Pickett Martinson Family Trust




By:    /s/ John S. Martinson    /s/ Suzanne Pickett Martinson
Name:    John S. Martinson and Suzanne Pickett Martinson
Title:    Trustees


The Daniel W Schweiker Family Revocable Trust




By:    /s/ Suzanne Schweiker /s/ Dan Schweiker
Name:    Suzanne Schweiker and Dan Schweiker
Title:    Trustees




SELLERS’ REPRESENTATIVE:


/s/ Dan Schweiker                
Daniel W. Schweiker


Solely for purposes of Article X:


/s/ Dan Schweiker                
Daniel W. Schweiker, individually


/s/ John S. Martinson                
John S. Martinson, individually




[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------









[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------








Exhibit A
Persons with Knowledge
Dan Schweiker
John Martinson
Kermit Peterson
Brian S. Locke







